Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 1 of 82 Page ID
                                  #:4830




                              EXHIBIT F
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 2 of 82 Page ID
                                  #:4831



           UNITED STATES PATENT AND TRADEMARK OFFICE
                        _________________________

            BEFORE THE PATENT TRIAL AND APPEAL BOARD
                        _________________________


                    WESTERN DIGITAL CORPORATION
                              Petitioner

                                      v.


                        SPEX TECHNOLOGIES, INC.
                               Patent Owner
                        _________________________


                          Case No. IPR2017-______
                               Patent 6,088,802
                        _________________________


                 PETITION FOR INTER PARTES REVIEW OF
                        U.S. PATENT NO. 6,088,802




Mail Stop Patent Board
Patent Trial and Appeal Board
U.S. Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 3 of 82 Page ID
                                  #:4832
              Petition for Inter Partes Review of US Patent No. 6,088,802

                                      TABLE OF CONTENTS
                                                                                                               Page
                                                                                                               ----

I.     INTRODUCTION AND RELIEF REQUESTED ..........................................1

II.    GROUNDS FOR STANDING........................................................................1

III.   PROPOSED GROUNDS OF UNPATENTABILITY ....................................1

       A.      Statutory Grounds for Challenge ...........................................................2

       B.      Prior Art Offered for the Present Unpatentability Challenges ..............2

IV.    BACKGROUND .............................................................................................3

       A.      Description of the ’802 Patent ...............................................................3

       B.      Technological Background ....................................................................6

V.     LEVEL OF ORDINARY SKILL IN THE ART .............................................7

VI.    CLAIM CONSTRUCTION ............................................................................7

       A.      “defined interaction” (all Claims) and “interaction with a host
               computing device in a defined way” (Claims 38–39) ...........................8

       B.      “peripheral device” (all Claims) ............................................................9

       C.      “security means for enabling one or more security operations to
               be performed on data” (Claims 1–2, 6–7, 11–12, 23–25) and
               “means for performing the one or more security operations”
               (Claim 39)............................................................................................10

       D.      “target means for enabling a defined interaction with a host
               computing device” (Claims 1–2, 6–7, 11–12, 23–25) ........................11

       E.      “means for enabling communication between the security
               means and the target means” (Claims 1–2, 6–7, 11–12, 23–25).........12

       F.      “means for enabling communication with a host computing
               device” (Claims 1–2, 6–7, 11–12, 23–25)...........................................12




                                                         i
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 4 of 82 Page ID
                                  #:4833
                           TABLE OF CONTENTS
                                (continued)

                                                                                                                     Page
                                                                                                                     ---
       G.     “means for operably connecting the security means and/or the
              target means to the host computing device in response to an
              instruction from the host computing device” (Claims 1–2, 6–7) ........13

       H.     “means for mediating communication of data between the host
              computing device and the target means so that the
              communicated data must first pass through the security means”
              (Claims 1–2, 11–12, 23) ......................................................................14

       I.     “means for providing to a host computing device, in response to
              a request from the host computing device for information
              regarding the type of the peripheral device, information
              regarding the function of the target means” (Claims 6–7, 23–
              25) ........................................................................................................14

       J.     “means for non-volatilely storing data” (Claims 2, 12, 25) ................15

VII. THE PRIOR ART RENDERS OBVIOUS CLAIMS 1–2, 6–7, 11–12,
     23–25, 38–39 OF THE ’802 PATENT..........................................................15

       A.     Cited Prior Art .....................................................................................16
       1.     Harari ...................................................................................................16
       2.     PCMCIA System Architecture: 16-Bit PC Cards (1995) ...................19
       3.     Wang....................................................................................................22
       4.     Dumas ..................................................................................................24

       B.     Ground 1: Claims 1–2, 6–7, 11–12, 23–25, and 38–39 are
              Rendered Obvious by Harari in View of PCMCIA System
              Architecture .........................................................................................25
       1.     Motivation to Combine Harari and PCMCIA System
              Architecture .........................................................................................27
       2.     Independent Claim 1 ...........................................................................28
       3.     Dependent Claim 2 ..............................................................................45
       4.     Independent Claim 6 ...........................................................................46
       5.     Dependent Claim 7 ..............................................................................52
       6.     Independent Claim 11 .........................................................................53
       7.     Dependent Claim 12 ............................................................................53
       8.     Independent Claim 23 .........................................................................53
       9.     Independent Claim 24 .........................................................................54


                                                          ii
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 5 of 82 Page ID
                                  #:4834
                           TABLE OF CONTENTS
                                (continued)

                                                                                                                Page
                                                                                                                ---
       10.     Dependent Claim 25 ............................................................................54
       11.     Independent Claim 38 .........................................................................54
       12.     Independent Claim 39 .........................................................................56

       C.      Ground 2: Claims 1–2, 11–12, 23, and 39 are Rendered Obvious
               by Harari in View of Wang .................................................................59
       1.      Motivation to Combine Harari, Wang, and PCMCIA System
               Architecture .........................................................................................59
       2.      Wang Discloses Means for Mediating Communication of Data
               Between the Host Computing Device and the Target Means So
               That the Communicated Data Must First Pass Through the
               Security Means (Elements [1F], [11E], [23E], [39C]) ........................60

       D.      Grounds 3-4: Claims 1–2, 11–12, 23, and 39 are Rendered
               Obvious for the Same Reasons as Grounds 1-2 when
               Considered Further in View of Dumas. ..............................................64
       1.      Motivation to Combine Dumas with Harari, PCMCIA System
               Architecture, and Wang.......................................................................65
       2.      Dumas Discloses Mediating Communication of Data Between
               the Host Computing Device and the Target Means So That the
               Communicated Data Must First Pass Through the Security
               Means (Elements [1F], [11E], [23E], and [39C]) ...............................66

VIII. MANDATORY NOTICES ...........................................................................67

IX.    CONCLUSION..............................................................................................69




                                                        iii
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 6 of 82 Page ID
                                  #:4835
                          TABLE OF AUTHORITIES


Cases
Phillips v. AWH Corp.,
   415 F.3d 1303 (Fed. Cir. 2005) (en banc) ............................................................ 8

In Re Rambus Inc.,
   694 F.3d 42 (Fed. Cir. 2012) ................................................................................ 8

Randall Mfg. v. Rea,
  733 F.3d 1355 (Fed. Cir. 2013) .......................................................................... 15

SPEX Techs., Inc. v. Western Digital Corp.,
  Case No. 8:16-cv-01799 (C.D. Cal.) .................................................................. 67

Williamson v. Citrix Online, LLC,
   792 F.3d 1339 (Fed. Cir. 2015) ............................................................................ 8

Statutes
35 U.S.C. § 102(b) ..................................................................................................... 3

35 U.S.C. § 102(e) ..................................................................................................... 2

35 U.S.C. § 103 ........................................................................................................ 15

35 U.S.C. § 311(c) ..................................................................................................... 1

Regulations
37 C.F.R. § 42.6(e) ..................................................................................................... 1

37 C.F.R. § 42.10(b) ................................................................................................ 68

37 C.F.R. § 42.100(b) ................................................................................................ 8




                                                            iv
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 7 of 82 Page ID
                                  #:4836




                                  Exhibit List


  Exhibit Number                              Document

        1001         U.S. Patent No. 6,088,802 ("the '802 Patent")

        1002         Summon s Returned as Execute d, SPEXTec hs., Inc. v.
                     Western Dig ital Corp., Case No. 8:16-cv-01799 (C.D. Cal.
                     filed Oct. 31, 2016)

        1003         File History of the '802 Patent

        1004         U.S. Patent No. 5,887,145 to Harari et al. ("Harari")

        1005         U.S. Patent No. 6,199,163 to Dumas et al. ("Dumas")

        1006         Don Anderson, PCMCIA SYSTEM ARCHITECTURE: 16-
                     BIT PC CARDS (MindShare, Inc. , 2nd ed. 1995)
                     ("PCMCIA Architecture ")

        1007         U.S. Patent No . 5,822,196 to Hastings et al. ("Hastings")

        1008         U.S. Patent No. 5,922,060 to Goodrum ("Goodrum")

        1009         U.S. Patent No . 5,94 1,965 to Moroz et al. ("Moroz")

        1010         U.S. Patent No . 5,943,482 to Culley et al. (''Culley")

        1011         U.S. Patent No . 6,009,151 to Staples ("Staples")

        1012         Windows Developers Journal, Vol. 7, No . 8 (Aug. 1996)

        1013         Claim Construction Briefing in SPEX Techs., Inc. v.
                     Western Dig ital Corp., Case No. 16-cv-01799 (C.D. Cal.)
                     ("SPEX Claim Con struction Brief ')

        1014         Tentative Order Regarding Claim Construct ion, Case No.
                     16-cv-01799 (C.D. Cal.) ("Tentative Construct ions")

        1015         Declaration of Dr. Martin Kaliski, Ph.D. ("Kaliski Deel.")
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 8 of 82 Page ID
                                  #:4837




        1016          Exhibit A (Updated) to Defendant s' Reply Claim
                      Construction Brief

        1017          Reporter' s Transcript of Proceeding s in SPEX Tech s, Inc.
                      v. Kingston Tech. Corp. , et al., Case No. 16-cv-01790
                      (C.D. Cal.) ("Markman Hearing Transcript")

        1018          Declaration of Sylvia Hall-Elli s, Ph.D. ("Hall-Elli s Deel. ")

        1019          U.S. Patent No. 5,765,027 to Wang et al. ("Wang")

        1020          MARC Record


                         '802 Patent Challenged Claims

 Claim 1
 rtPrel A peripheral device , comprising:
 [lA] security means for enabling one or more security operations to be
 performed on data ;
 [lB] target mean s for enabling a defined interaction with a host computing
 device;
 [lC] mean s for enabling communication between the security means and the
 target mean s;
 rtDl mean s for enabling communication with a host computing device ;
 [lE] means for operably connecting the security mean s and/or the target mean s
 to the host computing device in response to an instruction from the host
 computing device; and
 [lF] mean s for mediating communication of data between the host computing
 device and the target means so that the communicated data must first pass
 through the security mean s.
 Claim 2
 [2] A peripheral device as in claim 1, wherein the target means comprises means
 for non-volatilel y storing data.
 Claim 6
 r6Prel A peripheral device , comprising:
 [6A] security mean s for enabling one or more security operations to be
 performed on data ;
 [6B] target mean s for enabling a defined interaction with a host computing
 device;


                                          11
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 9 of 82 Page ID
                                  #:4838



 [6C] means for enabling communication between the security means and the
 target means ;
 r6Dl means for enabling communication with a host computing device ;
 [6E] mean s for operably connecting the security mean s and/or the target mean s
 to the host computing device in response to an instruction from the host
 computing device; and
 [6F] means for providing to a host computing device , in response to a reque st
 from the ho st computing device for information regarding the type of the
 peripheral device , information regarding the function of the target means.
 Claim 7
 [7] A peripheral device as in claim 6, wherein the target means comprises means
 for non-volatilely storing data.
 Claim 11
 r11Prel A peripheral device , comprising:
 [llA] security mean s for enabling one or more security operations to be
 performed on data ;
 [llB] target mean s for enabling a defined interaction with a host computing
 device ;
 [llC] mean s for enabling communication between the security means and the
 target means ;
 r11n1 mean s for enabling communication with a host computing device ; and
 [llE] mean s for mediating communication of data between the host computing
 device and the target mean s so that the communicated data must first pass
 through the security mean s.
 Claim 12
 [12] A peripheral device as in claim 11, wherein the target means comprises
 mean s for non-volatilel y storing data .
 Claim 23
 r23Prel A peripheral device , comprising:
 [23A] security mean s for enabling one or more security operations to be
 performed on data ;
 [23B] target mean s for enabling a defined interaction with a host computing
 device ;
 [23C] mean s for enabling communication between the security means and the
 target means ;
 r23Dl mean s for enabling communication with a host computing device ;
 [23E] mean s for mediating communication of data between the host computing
 device and the target mean s so that the communicated data must first pass
 through the security mean s; and


                                        1ll
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 10 of 82 Page ID
                                  #:4839



  [23F] means for providing to a host computing device , in response to a request
  from the host computing device for information regarding the type of the
  peripheral device , information regarding the function of the target means.
  Claim 24
  r24Prel A peripheral device , comprising:
  [24A] security mean s for enabling one or more security operations to be
  performed on data ;
  [24B] target means for enabling a defined interaction with a host computing
  device ;
  [24C] means for enabling communication between the security means and the
  target means ;
  r24Dl means for enabling communication with a host computing device ; and
  [24E] mean s for providing to a host computing device , in response to a reque st
  from the host computing device for information regarding the type of the
  peripheral device , information regarding the function of the target.
  Claim 25
  [25] A peripheral device as in claim 24, wherein the target means comprises
  means for non-volatilel y storing data.
  Claim 38
  r38Pre.1 l For use in a peripheral device
  r38Pre.2l adapted for communication with a host computing device ,
  r38Pre.3l performance of one or more security operations on data,
  [38Pre.4] and interaction with a host computing device in a defined way, a
  method comprising the steps of:
  [38A] receiving a request from a host computing device for information
  regarding the type of the peripheral device; and
  [38B] providing to the host computing device , in respon se to the request ,
  information regarding the type of the defined interaction.
  Claim 39
  r39Pre.1 l For use in a peripheral device
  r39Pre.2l adapted for communication with a host computing device ,
  r39Pre.3l performance of one or more security operations on data,
  [39Pre.4] and interaction with a host computing device in a defined way, a
  method comprising the steps of:
  [39A] communicating with the host computing device to exchange data between
  the host computing device and the peripheral device;
  [39B] performing one or more security operation s and the defined interaction on
  the exchanged data; and



                                          lV
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 11 of 82 Page ID
                                  #:4840



  [39C] mediating communication of the exchanged data between the host
  computing device and the peripheral device so that the exchanged data must first
  [p]ass through means for performing the one or more security operations.




                                         v
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 12 of 82 Page ID
                                  #:4841




 I.     INTRODUCTION AND RELIEF REQUESTED
        Western Digital Corporation (“Petitioner”) petitions for institution of inter

 partes review of U.S. Patent No. 6,088,802 (“the ’802 Patent”) (Ex. 1001). The ’802

 Patent issued on July 11, 2000, and is assigned to SPEX Technologies, Inc. (“Patent-

 Owner”). Petitioner respectfully requests cancellation of claims 1–2, 6–7, 11–12,

 23–25, and 38–39 of the ’802 Patent based on the grounds of unpatentability detailed

 herein. The prior art and other evidence offered with this Petition establishes that

 all elements in the challenged claims of the ’802 Patent were well known as of the

 earliest alleged priority date, and that the claimed devices and methods recited in the

 ’802 Patent are obvious.

 II.    GROUNDS FOR STANDING
        Petitioner certifies that the ’802 Patent is available for review under 35 U.S.C.

 § 311(c) and that Petitioner is not estopped from requesting an inter partes review

 challenging claims 1–2, 6–7, 11–12, 23–25, and 38–39 on the grounds identified in

 this Petition.

 III.   PROPOSED GROUNDS OF UNPATENTABILITY

        The present Petition relies on prior art references that have not been

 considered by the Patent Office in the file history of the ’802 Patent, Ex. 1003, and

 details how the challenged claims are obvious.




                                            1
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 13 of 82 Page ID
                                  #:4842




       A.    Statutory Grounds for Challenge

  Ground 1: Harari in view of PCMCIA System Architecture renders claims 1–2,

    6–7, 11–12, 23–25, and 38–39 obvious under §103(a);

  Ground 2: Harari in view of Wang and in further view of PCMCIA System

    Architecture renders claims 1–2, 11–12, and 23 obvious under § 103 (a);

  Ground 3: Harari in view of Dumas and PCMCIA System Architecture renders

    claims 1–2, 11–12, 23, and 39 obvious under § 103(a); and

  Ground 4: Harari in view of Dumas, Wang and PCMCIA System Architecture

    renders claims 1–2, 11–12, and 23 obvious under § 103 (a).

       B.    Prior Art Offered for the Present Unpatentability Challenges

       Grounds 1-4 rely on the following patents and printed publications:

     U.S. Patent No. 5,887,145 to Harari et al. (“Harari”) (Ex. 1004) was filed on

       January 9, 1997; this reference is prior art at least under pre-AIA 35 U.S.C. §

       102(e) (the ’802 Patent’s earliest claimed priority date is June 4, 1997).

     U.S. Patent No. 5,765,027 to Wang et al. (“Wang”) (Ex. 1019) was filed on

       September, 26 1994; this reference is prior art at least under pre-AIA 35

       U.S.C. § 102(e).

     U.S. Patent No. 6,199,163 to Dumas et al. (“Dumas”) (Ex. 1005) was filed on

       March 26, 1996; this reference is prior art at least under pre-AIA 35 U.S.C. §

       102(e).


                                           2
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 14 of 82 Page ID
                                  #:4843




     Don Anderson, PCMCIA System Architecture: 16-Bit PC Cards (MindShare,

       Inc., 2nd ed. 1995) (Ex. 1006). PCMCIA System Architecture was published

       in 1995, making it prior art at least under pre-AIA 35 U.S.C. § 102(b).

       PCMCIA System Architecture bears a copyright date of 1995 and a Library of

       Congress Cataloging-in-Publication with ISBN and been referenced as prior

       art in numerous patents filed before the earliest claim of priority in this case,

       including U.S. Patent No. 5,822,196 (filed June 5, 1996) (Ex. 1007); U.S.

       Patent No. 5,922,060 (filed December 31, 1996) (Ex. 1008); U.S. Patent No.

       5,941,965 (filed July 12, 1996) (Ex. 1009); U.S. Patent No. 5,943,482 (filed

       June 5, 1996) (Ex. 1010); U.S. Patent No. 6,009,151 (filed August 27, 1996)

       (Ex. 1011), to name a few. It also appears in a number of applications

       incorporated by reference or as admitted prior art by the applicant as well,

       including in the ’965 Patent (Ex. 1009) at 3:3336 and the ’151 Patent (Ex.

       1011) at 4:34-37, listed above. In addition, PCMCIA System Architecture was

       reviewed as a “recent title” in the August 1996 edition of the Windows

       Developer’s Journal. Ex. 1012 at 61-63. PCMCIA System Architecture was

       published and publicly available by September 22, 1995 according to its

       MARC record. See Hall-Ellis Decl., Ex. 1018 at ¶20; Ex. 1020.

 IV.   BACKGROUND

       A.    Description of the ’802 Patent


                                           3
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 15 of 82 Page ID
                                  #:4844




       The ’802 Patent relates to a peripheral device that “communicate[s] with a

 host computing device to enable one or more security operations to be performed by

 the peripheral device on data stored within the host computing device, data provided

 from the host computing device to the peripheral device, or data retrieved by the host

 computing device from the peripheral device.” ’802 Patent, Ex. 1001, 1:21- 27. The

 ’802 Patent illustrates the aim of the invention through figures that contrast the

 claimed invention with the prior art.

       Figures 1 and 2, below, are each a block diagram of an admitted “prior art

 system for enabling a host computing device to provide secured data to, and retrieve

 secured data from, a portable device.” Ex. 1001, 1:52–54; 2:22–24.




                             Host                        Portable
                             Computing                   Device
                             Device

                      101a
                          ,,,,
                            1Security I   101                       102



                                                FIG. 1
                                            (PRIORART)




                                                4
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 16 of 82 Page ID
                                  #:4845




                               Host                                Security
                               Computing                           Device
                                                 ~
                               Device
                                                                                  203


                                                                   Portable
                                                                   Device


                                           201                                    202



                                                 FIG. 2
                                                (PRIOR ART)



 Id., Figs. 1 and 2.

       Figure 3A, reproduced below, illustrates how the claimed invention allegedly

 differs from the prior art: it moves the security function from either within the host

 computing device or a separate external device into the peripheral device at issue.

                                                     300
                                                     j
                            Host                              Peripheral
                            Comput ing                        Device
                            Device             - I       -
                                         321     303         I SecurityI   3Q2.

                                                                  '
                                                                 302a

                                           FIG. 3A



 Id., Fig. 3A; id. at 3:49-51. The alleged invention pertains to a peripheral device

 “adapted to enable, in a single integral peripheral device, performance of one or more

 security operations on data, and a defined interaction with a host computing device

 that has not previously been integrated with security operations in a single integral

                                                 5
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 17 of 82 Page ID
                                  #:4846




 device.” Id. at 3:28-33. “[D]efined interactions can provide a variety of types of

 functionality (e.g., data storage, data communication, data input and output, user

 identification).” Id. at 3:33-35. At bottom, the ’802 Patent is directed toward

 combining a security functionality with an additional functionality in the same

 peripheral device.

       Each challenged claim is directed to a “peripheral device” or a method “[f]or

 use in a peripheral device.” Claims 1–2, 6–7, 11–12, and 23–25 are device claims

 with means-plus-function elements related to providing security, a defined

 interaction, and establishing communications between various computer structures.

 Claims 38–39 are method claims with limitations that parallel the elements in the

 device claims.

       B.    Technological Background

       By the early-to-mid 1990s, computers were household items with ever-

 increasing capabilities and an ever-expanding array of available peripheral devices

 (i.e., external devices that communicate with a computer) usable with a computer.

 Kaliski Decl., Ex. 1015, ¶25. To protect sensitive data and to limit access to

 authorized users, skilled artisans developed ways to secure data, such as by

 restricting access to data using passwords and encryption. Id., ¶27. Other related

 technologies such as public key/private key data encryption dates back to this era

 also. Id., ¶29. Developers began to place encryption within devices that perform


                                         6
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 18 of 82 Page ID
                                  #:4847




 additional functions such as communication or data storage once the physical

 capabilities of the devices could support it. Id., ¶¶26-29. At the same time, a need

 arose to easily connect peripheral devices to host computers to enable

 communication between the two. Id., ¶31. Storage became smaller, lighter, and

 more powerful, utilizing solid state (or Flash) memory. Standards were developed

 to accomplish this.     Id., ¶¶30-31.     The Personal Computer Memory Card

 International Association (PCMCIA) released a standard in September 1990 that

 enabled a PC Card to easily mate with, for example, the portable computers of the

 era. Id., ¶32. At first, PCMCIA focused on memory card add-ons, but input/output

 devices (such as modems and network devices) followed shortly thereafter in

 Release 2.0. Id. With this development of easily portable peripherals, encryption

 capabilities, such as those mentioned above, became a critical need for many of these

 peripherals. Id.

 V.    LEVEL OF ORDINARY SKILL IN THE ART
       A person of ordinary skill in the art of the ’802 Patent would have at least a

 Bachelor’s degree in electrical engineering or computer science, and at least one year

 of experience in computer security and/or computer architecture for peripheral

 devices or equivalent education or experience. Kaliski Decl., Ex. 1015, ¶16.

 VI.   CLAIM CONSTRUCTION

       Claims of an expired patent in inter partes review are construed according to



                                           7
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 19 of 82 Page ID
                                  #:4848




 the standard applied in the district courts under Phillips v. AWH Corp., 415 F.3d

 1303 (Fed. Cir. 2005) (en banc). In Re Rambus Inc., 694 F.3d 42, 46 (Fed. Cir.

 2012); 37 C.F.R. § 42.100(b). Means-plus-function claim elements are restricted to

 “only the structure, materials, or acts described in the specification as corresponding

 to the claimed function and equivalents thereof.” Williamson v. Citrix Online, LLC,

 792 F.3d 1339, 1347-48 (Fed. Cir. 2015).

       Patent-Owner and Petitioner submitted claim construction briefing in the DCT

 Litigation.1 And the Court issued tentative constructions. Ex. 1014. This petition

 is based on the claim constructions urged by Patent-Owner in the DCT Litigation,

 or as the parties agreed. See Patent-Owner’s Opening Claim Construction Br.

 (“Claim Construction Br.”), Ex. 1013.

       A.      “defined interaction” (all Claims) and “interaction with a host
               computing device in a defined way” (Claims 38–39)
       Patent-Owner argued that “defined interaction” is “a specific, predefined

 functionality of the device, such as a data storage, data communication, data input

 and output, or user identification.” Ex. 1013 at 3. Patent-Owner also asserted that

 “interaction with a host computing device in a defined way” is an “interaction with



 1
       The Court has not yet entered an order construing the claims in the DCT

 Litigation.


                                           8
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 20 of 82 Page ID
                                  #:4849




 a host computing device using a specific, predefined functionality of the device, such

 as data storage, data communication, data input and output, or user identification.”

 Ex. 1013 at 3-4. Outside the claims, the ’802 Patent mentions “defined interaction”

 only in the Abstract and the Summary of the Invention where it states “the peripheral

 device can be adapted to enable, in a single integral peripheral device, performance

 of one or more security operations on data, and a defined interaction with a host

 computing device that has not previously been integrated with security operations in

 a single integral device.”    ’802 Patent, Ex. 1001, at Abstract; 3:28-33.         The

 description further explains, “defined interactions can provide a variety of types of

 functionality (e.g., data storage, data communication, data input and output, user

 identification).”   Id. at 3:33-35.   The district court tentatively rejected that

 construction, and construed these terms as meaning: “an interaction [with a host

 computing device] that can provide a variety of functionalities.” Ex. 1014 at 6.

       B.     “peripheral device” (all Claims)

       The ’802 Patent provides a definition of “peripheral device” stating,

 “‘peripheral device’ can refer to any device that operates outside of a host computing

 device and that is connected to the host computing device.” ’802 Patent, Ex. 1001,

 4:52-55. Patent-Owner thus proposed construing this term as “any device that

 operates outside of a host computing device (i.e. the keyboard-computer-screen

 system) and that is connected to the host computing device. Typical peripheral


                                           9
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 21 of 82 Page ID
                                  #:4850




 devices include but are not limited to a disk drive and a printer.” Ex. 1013 at 6. The

 district court tentatively rejected that construction, and construed these terms as

 meaning: “a device that operates outside of a host computing device and that is

 connected to the host computing device, including such devices in the same housing

 as the host computing device.” Ex. 1014 at 9.

       C.     “security means for enabling one or more security operations to
              be performed on data” (Claims 1–2, 6–7, 11–12, 23–25) and
              “means for performing the one or more security operations”
              (Claim 39)
       The parties agree that this is a means-plus-function term and that the recited

 function is “enabling one or more security operations to be performed on data”

 (Claims 1–2, 6–7, 11–12, 23–25) and “performing the one or more security

 operations” (Claim 39). Patent-Owner proposed that the corresponding structures

 are: (1) a cryptographic processing device 801 (processor capable of performing the

 cryptographic operations) based on ’802 Patent, Ex. 1001, at 15:63–64, Fig. 8; (2) a

 security token device that performs security operations and that includes one or more

 mechanisms (such as, for example, use of a hardware random number generator

 and/or protected memory) to provide security for the content of those operations

 based on 5:35–39; (3) a specific hardware component programmed or configured to

 perform a security operation based on 18:1–47; (4) a special purpose embedded

 processor, embodied on a single integrated chip and designated as MYK-82 (and



                                          10
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 22 of 82 Page ID
                                  #:4851




 referred to by the name Capstone), which includes an ARM6 processor core and

 several special purpose cryptographic processing elements that have been developed

 by the Department of Defense based on 16:1–6; or (5) equivalents thereof. Ex. 1013

 at 8–9.

       The district court tentatively agreed with the proposed function, but limited

 the structures to: (1) a specific hardware component programmed or configured to

 perform a security operation disclosed in ’802 Patent at 18:1-47 or (2) a special

 purpose embedded processor, embodied on a single integrated chip and designated

 as MYK-82 (and referred to by the name Capstone), which includes an ARM6™

 processor core and several special purpose cryptographic processing elements that

 have been developed by the Department of Defense (’802 Patent at 15:67-16:8). Ex.

 1014, at 13–14.

       D.     “target means for enabling a defined interaction with a host
              computing device” (Claims 1–2, 6–7, 11–12, 23–25)

       The parties agreed on the construction in the DCT Litigation of this means-

 plus-function term, subject to Defendants’ argument regarding the indefiniteness of

 the term “defined interaction.” Ex. 1016, at Page 5. The recited function is

 “enabling a defined interaction with a host computing device.”          The agreed

 corresponding structures based on the disclosure in the specification, and in view of

 the parties’ proposed constructions for “defined interaction,” are: (1) a memory



                                          11
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 23 of 82 Page ID
                                  #:4852




 module adapted to enable non-volatile storage of data (’802 Patent at 13:27–29); (2)

 a communications module adapted to enable communications between the host

 computing device and a modem or LAN transceiver (’802 Patent at 13:50–62); (3)

 a smart card reader (’802 Patent at 15:24–28); (4) biometric device (’802 Patent at

 14:10–19); or (5) equivalents therefore.

       E.     “means for enabling communication between the security means
              and the target means” (Claims 1–2, 6–7, 11–12, 23–25)

       The parties agreed to the construction in the DCT Litigation for this means-

 plus-function term.   Ex. 1016, at Page 6.      The recited function is “enabling

 communication between the security means and the target means.” In the DCT

 Litigation, the parties agreed that the corresponding structure is conventional

 computer bus 615 based on the disclosure at 6:40-45. Ex. 1016, at Page 6.

       F.     “means for enabling communication with a host computing
              device” (Claims 1–2, 6–7, 11–12, 23–25)
       This function for this means-plus-function term is “enabling communication

 with a host computing device.” Patent-Owner’s proposed corresponding structure

 includes: (1) Input/Output (I/O) device, for example a conventional computer bus

 based on 6:37-40; (2) PCMCIA based on 5:5-10; (3) Cord between housing and

 matching receptacle based on 7:3-5; (4) Wireless communication based on 5:5-10;

 (5) Smart card interface based on 5:5-10; (6) Serial interface (such as RS-232) based

 on 5:5-10; (7) Parallel interface based on 5:5-10; (8) SCSI interface based on 5:5-


                                            12
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 24 of 82 Page ID
                                  #:4853




 10; (9) IDE interface based on 5:5-10; or (10) equivalents thereof. Ex. 1013 at 15.

 The district court tentatively agreed with Patent-Owner. Ex. 1014 at 32–33.

       G.     “means for operably connecting the security means and/or the
              target means to the host computing device in response to an
              instruction from the host computing device” (Claims 1–2, 6–7)
       This means-plus-function term’s function is “operably connecting the security

 means and/or the target means to the host computing device in response to an

 instruction from the host computing device.”

       Patent-Owner proposed the corresponding structure is: (1) PCMCIA interface

 and memory section 612a; and (2) PCMCIA interface and a device or host driver.

 Ex. 1013 at 18–19 (citing structures from the ’802 Patent at 7:60–8:14).

       The district court tentatively found that “operably connecting” did not require

 construction and then agreed with Patent-Owner’s proposed function and

 corresponding structures. Id. The district court tentatively determined, however,

 that the plain language of the “operably connecting” language requires two of the

 three following modes to be available: (i) a security and target mode; (ii) a security

 or target mode; and (ii) a combination of all three possible modes. Id.at 23;

 Markman Hearing Transcript, Ex. 1017, at 37–38.




                                          13
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 25 of 82 Page ID
                                  #:4854




       H.     “means for mediating communication of data between the host
              computing device and the target means so that the communicated
              data must first pass through the security means” (Claims 1–2, 11–
              12, 23)

       This means-plus-function term’s function is “mediating communication of

 data between the host computing device and the target means so that the

 communicated data must first pass through the security means.”

       Patent-Owner proposed that the corresponding structure is: (1) a field

 programmable gate array (FPGA); and (2) interface control device 910 (as shown in

 Figure 9B). Ex. 1013 at 20. If an algorithm is necessary for the FPGA, Patent-

 Owner asserts that the algorithm is (1) receiving data from host computing device;

 (2) depending on configuration settings, providing data to be processed by a

 cryptographic processor; and (3) transferring data to target means. Ex. 1013 at 20

 (citing ’802 Patent at Fig. 9A, 16:58–17:7).

       The district court tentatively agreed with Patent-Owner’s proposed function,

 but rejected that the FPGA was a corresponding structure. Ex. 1014 at 24–25.

 Instead, the district court tentatively found that the corresponding structure is

 interface control device 910 (as shown in Figure 9B). Id.

       I.     “means for providing to a host computing device, in response to a
              request from the host computing device for information regarding
              the type of the peripheral device, information regarding the
              function of the target means” (Claims 6–7, 23–25)

       This means-plus-function term’s function is “providing to a host computing


                                          14
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 26 of 82 Page ID
                                  #:4855




 device, in response to a request from the host computing device for information

 regarding the type of the peripheral device, information regarding the function of the

 target means.” Patent-Owner asserts that the corresponding structure is memory

 section 612a. Ex. 1013 at 23 (relying on ’802 Patent, Ex. 1001, at 7:60–8:14). The

 district court tentatively found, however, that the term is invalid for indefiniteness.

 Ex. 1014 at 30.

       J.     “means for non-volatilely storing data” (Claims 2, 12, 25)
       This means-plus-function term’s function is “non-volatilely storing data.”

 The parties in the DCT Litigation agreed that the corresponding structure is “non-

 volatile memory devices” based on 13:27-29 and 16:10-12. Ex. 1016, at Page 5.

 VII. THE PRIOR ART RENDERS OBVIOUS CLAIMS 1–2, 6–7, 11–12, 23–
      25, 38–39 OF THE ’802 PATENT
       Under 35 U.S.C. § 103, a patent claim is obvious and invalid “if the

 differences between the subject matter sought to be patented and the prior art are

 such that the subject matter as a whole would have been obvious at the time the

 invention was made to a person having ordinary skill in the art to which said subject

 matter pertains.” Multiple pieces of prior art along with the general knowledge of

 those of ordinary skill in the art render the challenged claims of the ’802 Patent

 obvious. Randall Mfg. v. Rea, 733 F.3d 1355, 1362 (Fed. Cir. 2013).

       Each challenged claim, where the prior art teaches or suggests each element

 of the claim and why a person of ordinary skill would have been motivated to modify

                                           15
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 27 of 82 Page ID
                                  #:4856




 the base reference as outlined in the obviousness combination, is discussed below

 with citations to the Declaration of Dr. Martin Kaliski, Ex. 1015.

        Brackets are used to identify claim elements (e.g., “[1C]”) and claim numbers

 (e.g., “[2]”).

        A.        Cited Prior Art
                   1.   Harari

        Harari describes a “peripheral in the form of a PC card that can be removably

 connected to a host system.” Harari, Ex. 1004, 3:9–12. Harari teaches that “[t]he

 externally removable PC card is constituted from a mother card portion and a

 daughter card portion.          The daughter card portion is removably coupled

 mechanically and electrically to the mother card by means of a mother/daughter

 interface.” Id. at 3:50–54. An overall objective in Harari is to separate portions of

 a peripheral that are common to all or many peripherals from the portions that are

 necessarily unique in each peripheral. Harari, Ex. 1004, 3:50–4:33, 3:61–5:6.

 Figure 1, below, shows a schematic of the mother/daughter PC card and its

 connectivity with a host computer.




                                           16
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 28 of 82 Page ID
                                  #:4857




                                                    200                                                100
                                                     '----.._
                                                                              Removable                      Rem ovab le
                                                                              Mother card
                                         I ~-••-•
                                                                                                              Daught er
                                                      --••   •••-   --   -




                                 ,,,
                                  1
                                         '




                                                                                   12
                                  HOST SYSTEM




                                                                             FIG. 1


 Id., Fig. 1. “Partitioning the externally removable PC card into a mother card and

 daughter card portion allows the functional components of a peripheral . . . to be

 advantageously partitioned.” Id. at 3:60-63.

       Figure 3, below, shows the partitioning of components for a flash EEPROM

 system between the mother card and the daughter card:

                        40                                                    10
                                      MOTHER CARD                                                 DAUGHTER CARD
                                                                                                             30            20

                                                                                            .:,       Mom
                                                                                            -,
                                                                                            ::
                                 Memory
                   3,,                                       56
                    ,,
                    •:
                                 Interface

                                   ROM                       52
                                                                                                  DD
                   3
                   -,             Pow er
                                 Converter
                                                                                                  DD
                             L
                                                                                                  4
                        2                     58              4


                                                                             FIG. 3


 Id., Fig. 3.   The daughter card, as illustrated in Figure 3, provides memory

 functionality; Harari teaches that it can also provide other functionalities such as “a



                                                                              17
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 29 of 82 Page ID
                                  #:4858




 modem[,] other communication peripherals such as [a] LAN adapter, or wireless fax

 modem.”     Id. at 4:65–5:1; id. at 8:40–45 (identifying additional peripheral

 functionality such as a “modem or other communication peripherals”). To identify

 the type of daughter card, “the removable daughter card has identifying data that is

 readable by the mother card or the host system coupled thereto.” Id. at 5:38–40.

       While daughter cards provide a variety of functionality, the mother card

 provides general functions beneficial to each daughter card. Harari explains that the

 “mother card portion contain[s] the common functional components of a number of

 peripherals.” Id. at 4:22–25. To achieve this, the mother card can include “one or

 more functional modules” as illustrated in Figure 5B and reproduced below. Id. at

 8:58–60.

                            41                                                    10
                                        MOTHER CA RD
                            I                                                /
                            '\r-----,            ..- - - - - - - - - - - - - - - - - - - -- -,
                                 Comprehensive   ...                                        '
                                   Controller




                                   Func-lionaJ
                                   Module(s)     .---
                                                  ~ --- -----------------


                                                 FIG. 5B


 “The functional module 42 may provide error detection and correction, encryption

 and decryption, compression and decompression of data, image, audio and voice, as


                                                  18
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 30 of 82 Page ID
                                  #:4859




 well as other features useful in the mobile computing environment.” Id. at 8:60–64.

       The mother card, daughter card, and host system each contains connectors that

 enable each part to communicate with the others. “The daughter card 10 has an edge

 connector 24 and it directly plugs into the mother card by mating with the connector

 14 on the mother card.” Id. at 7:4–6. The mother card contains a memory controller

 40 that “interfaces with the host system via a host interface 54, and with the flash

 memory via a memory interface 56.” Id. at 7:37–54. “In the preferred embodiment,

 the host interface 54 communicates with the host system 200 in accordance with

 PCMCIA specifications or any other standard card interface.” Id. at 7:54–57.

               2.   PCMCIA System Architecture: 16-Bit PC Cards (1995)

       PCMCIA was developed to create a standard PC Card interface. PCMCIA

 System Architecture: 16-Bit PC Cards by Don Anderson, Ex. 1006, was published

 in 1995 and provides instructional information on implementing the PCMCIA

 Standards. The book “is intended for use by hardware and software designers and

 support personnel” who are implementing PCMCIA Standards. PCMCIA System

 Architecture, Ex. 1006, at 6.

       PCMCIA System Architecture provides an overview of the development of

 and purposes for the PCMCIA Standards. “PCMCIA was formed to promote the

 standardization and interchangeability of PC Cards” and “defines the following

 major issues: [p]hysical design of the PC Card, [p]hysical design of the connector


                                         19
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 31 of 82 Page ID
                                  #:4860




 (socket), [e]lectrical interface to PC Cards, [and] [s]oftware architecture.” PCMCIA

 System Architecture, Ex. 1006, at 14–15. PCMCIA can be used to implement “a

 wide range of memory and I/O devices. Memory devices include RAM, FLASH

 memory and various types of ROM.” Id. at 15. An even greater array of I/O devices

 exist including: “voice, data and FAX modems; network interface cards; wireless

 communications . . . ; AT Attachment (ATA) Hard Drives . . . ; small computer

 system interface (SCSI) adapters; and many others.” Id.

       “The PCMCIA hardware consists of the PC Card, card socket and the host

 bus adapter (HBA). . . . The PCMCIA software architecture consists primarily of a

 PC Card’s enablers, card services and socket services.” Id. at 22. Fig. 3-1,

 reproduced below, shows the relationship among components.




                                         20
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 32 of 82 Page ID
                                  #:4861




                     Configurat ion software,
                     called PC Card Client
                     Drivers, read the PC Card's
                     CIS, determine the config
                     requirements and configure
                     the HBA and PC Card.                             Host System


                l      (
                            Client Driverscan
                            ~ PC Card Vendot
                                              bo
                                               )
                           gene1icor p,ov ld&d by




                     Provides a high level software
                     interfa ce for configu ration
                     software and a method for
                     allocating system resources
                     to the PC Cards.

                        Ca.rd Servi:::  M are tied to •)
                       ( :tf')N::ltc ope..-ating ayate m




                l    provides a standard
                     software interface for
                                                                     PCMCIA
                     programmers so details _..                  Host Bus Adapter
                     of the HBA need not                             HBA's supplied by numerous ..,.ndors)
                                                                              h:arctware .._~    • pee{lll«r
                     be known .                                  (     l'IO
                                                                                     byPCMC IA

                      { Socket Stwvlcea
                                      a,e litcl to a )
                      tf)«:ific
                          Wapter lmplemeni. tion




                                                                PC card                           PC Card




                            Figure3-1. Relationshipof PCMCIA Softwareand Hardware



       When a user inserts a PC Card into a host system, the host system must be

 able to detect the presence of the card, determine its function and system

 requirements , and then perform required functions to achieve the card's intended

 purpose. Card services, which reside on the host computer, enable a PC Card by

 determining the card's configuration requirements and the required system

 resources. PCM CIA System Architec ture, Ex. I 006, at 28-29.                                                 "Card services

 provides a software layer consisting of high-level functions that programmer s can

 call to gain access to a card, determine its configuration requirements , and request

 the system resources it requires." Id. at 28.


                                                           21
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 33 of 82 Page ID
                                  #:4862




       To determine the type of PC Card that is inserted, the PC Card has a data

 structure called the Card Information Structure, or CIS. “The CIS provides a method

 for software to determine what kind of PC Card is installed, along with its speed,

 size, and the system resources required by the card.” PCMCIA System Architecture,

 Ex. 1006, at 145. Once this data is obtained from the card, “the [HBA] can be

 programmed to allow access to the PC Card.” Id. The data in the CIS is organized

 in tuples, which are defined sets of data items that characterize some facet of the PC

 Card. Id. at 148. Essentially, these “tuples” provide to the host the required data to

 enable use of the card. Id.

       PCMCIA System Architecture includes extensive details for each step of

 implementing PCMCIA to enable and use PC Cards with a host computer. Its

 disclosures teach one of skill in the art how to implement PCMCIA, and relevant

 portions are explained in more detail below.

               3.   Wang

       Wang discloses a wireless LAN controller that includes “an application

 specific integrated circuit (ASIC)/field programmable gate array (FPGA)” and “a

 local processor and a memory.” Wang, Ex. 1019, at Abstract. The controller is

 “particularly contemplated” to be in the form of a PCMCIA card. Id. at 4:14–17.

 Figure 1 provides a block diagram of the Wang system.




                                          22
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 34 of 82 Page ID
                                  #:4863




                                          FIG. 1
                                                   102




                           IIOIT        IOI                Rf
                         INTERFACE                       INTERFACE




                     HOIT
                       COMPUTER                                RfCONH
                                                                   UNICATION
                                  110                             KODULE
                                                         120




       To transmit data, “the host computer 110 writes the transmit data to the SRAM

 106 via host interface 103 and ASIC/FPGA 101 and commands the local processor

 102 via the ASIC/FPGA 101 to forward the transmitted data to the RF

 communication module 120 via the RF interface 104.” Ex. 1019, at 4:39–50. Then,

 “[u]nder the control of the ASIC/FPGA 101, the local processor 102 then forwards

 the transmit data from the SRAM 106 through the local processor 102 to the RF

 interface 104 and then to the RF communication module 120.” Id. Wang teaches

 that “the ASIC/FPGA 101 enables communication between the host computer 110,

 the local processor 102, and the RF communication module 120,” enables

 “transmission of control signals between these three components,” and “controls

 host computer 110 and local processor 102 access to the SRAM 106 and FLASH


                                              23
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 35 of 82 Page ID
                                  #:4864




 ROM 105.” Id. at 4:58–64.

              4.    Dumas

       Dumas discloses “an encryption circuit for encrypting and decrypting data as

 it travels to and from a hard disk or other mass storage device.” Dumas, Ex. 1005,

 1:49–51. Figure 1, reproduced below, shows a block diagram of a prior art computer

 system.

                                        12

                                    r!
           ;Jo Fig. 1
                                    I
                                                                 ;/
                                                                                                      14
                                                                               IC              -
                                                                                               -;
        ,                                        CONTROL     7                          I
                    CONTROL         ISA      ~                                          )>
                                    OR                             IDEDISK  DATA        JJ
    PROCESSOR                                                    CONTROLLER             0
                     DATA           PCI                                                 0
                                    BUS               DATA                              en
                                                                                        ;,<;

                                                                                    -           --'




 “Requests for data from a hard disk 14 are sent by the processor 10 over the bus 12

 to a disk controller 16. The disk controller 16 retrieves the data from the hard disk

 14 and returns the data over the bus 12 to the processor.” Id. at 2:17–20. Figure 2,

 reproduced below, shows a block diagram of a computer system incorporating

 Dumas.




                                                 24
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 36 of 82 Page ID
                                  #:4865




                    Fig. 2                                     22
                                                            l,,v

            ;o                                          I
                                                                                     /B                       '---          ---,,.,;;2 4
                                                                                                                              I
                                                                                 I
                                                 ISA                                                                 I
        I                  CONTROL                                                                                   )>
                                                 OR ,_             CONTROL           ENCRYPTION       DATA           :D
    PROCESSOR                                                                                                        0
                             DATA                PCI                                   CIRCUIT                       0
                                                 BUS                                                                 ci5
                                                                                                                     ;,:;

                                                                   CONTROL
                                                                                                      /V 26   '--     -
                                                                                   IDE DISK       '
                                                                                 CONTROL LER
                                                                    DATA



 Here, “[t]he present invention adds an encryption circuit 28. Data must pass through

 the encryption circuit 28 to travel from hard disk 24 to processor 20, or from

 processor 20 to hard disk 24.” Id. at 2:27–30.

       B.         Ground 1: Claims 1–2, 6–7, 11–12, 23–25, and 38–39 are
                  Rendered Obvious by Harari in View of PCMCIA System
                  Architecture
       A person of ordinary skill in the art (POSITA) at the filing date of the ’802

 patent would have viewed Harari in combination with PCMCIA System Architecture

 as teaching each element of claims 1–2, 6–7, 11–12, 23–25, and 38–39 of the ’802

 Patent. Kaliski Decl., Ex. 1015, ¶41.

             41                                    10
                        MOTHER CARD


                  Comprehens,ve
                    Controllor
                                                                    220-LJ
                                                                       ;                      FIG. 11
                                                                    24       :
                                                                             '
                    Functional
                    Module(s)     _______________________                            \.. 20


                           42


                                  FIG. 5B


                                                               25
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 37 of 82 Page ID
                                  #:4866




                            Flash System Control! ':_
                                                                   56               Flash Memory
                                              Memory                                        ---7
                                              Interface                 r c~ntr~~       -               I

                                          ,     Flash
                                                                                                        I
                                          : Controller:
                                          :               ~   gj
                                                                                                        I
                       54                                                                               I
                                                               I                                        I
                             Processor         Powor
                                              Converter                                                 I
                            -EPR?M
                                 _;
                   Is
                                                        58                                         20
                   !                52
                   L


                                                        40



                                                     FIG. 4


 Harari, Ex. 1004, Figs. 4, 5B, 11 (annotations added).

       As illustrated above, Harari teaches each element of the challenged claims.

 Harari teaches a “security means for enabling one or more security operations to be

 performed on data,” [blue – functional modules providing encryption]; “target

 means for enabling a defined interaction with a host computing device,” [green –

 flash memory or other daughter card functionality]; “means for enabling

 communication between the security means and the target means,” [yellow – a

 conventional computer bus]; “means for enabling communication with a host

 computing device,” [red – PCMCIA interface]; “means for operably connecting the

 security means and/or target means to the host computing device in response to an

 instruction from the host computing device,” [red and purple – PCMCIA interface



                                                              26
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 38 of 82 Page ID
                                  #:4867




 with memory section]; “means for mediating communication of data between the

 host computing device and the target means so that the communicated data must first

 pass through the security means,” [orange – comprehensive controller]; “means for

 providing to a host computing device, in response to a request from the host

 computing device for information regarding the type of the peripheral device,

 information regarding the function of the target means,” [purple – memory section

 with daughter card identifying information]. Kaliski Decl., Ex. 1015, ¶¶41–42. To

 the extent Patent-Owner argues that Harari does not teach an element, PCMCIA

 System Architecture provides the requisite teaching.

               1.   Motivation to Combine Harari and PCMCIA System
                     Architecture
       A POSITA would have been motivated to combine Harari and PCMCIA

 System Architecture. Kaliski Decl., Ex. 1015, ¶¶57–59. The PCMCIA System

 Architecture reference is in the same technical field as Harari (connecting

 peripherals to host computers). Harari specifically teaches that it “accommodate[s]

 . . . peripherals such as modems, network adapters, and hard disks.” Harari, Ex.

 1004, 2:28–29. Modems, network adapters, and hard disks were, at the time, well-

 known by skilled artisans to interface with computers using standardized peripheral

 communications like PCMCIA. Id. at ¶57. Using standard architectures to connect

 peripherals was not only common but also a best practice of skilled artisans at the



                                         27
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 39 of 82 Page ID
                                  #:4868




 time. Id. PCMCIA was just such a standard. Id., ¶¶57–59.

       Using standardized architectures like PCMCIA reduced the time, complexity,

 and cost to integrate peripherals into a computer system by leveraging well-known,

 well-documented architectures in which to operate and ensured compatibility

 between peripheral components and host systems as well. Id., ¶57. PCMCIA System

 Architecture describes how PCMCIA operates.          PCMCIA was a well-known,

 standardized interface for easily connecting peripherals. Harari even specifically

 incorporates by reference PCMCIA and utilizes PCMCIA in a preferred

 embodiment.    Harari, Ex. 1004, 2:15–22, 7:54–57.        Indeed, PCMCIA System

 Architecture teaches implementation of PCMCIA and teaches that “[t]his book is

 intended for use by hardware and software designers and support personnel.”

 PCMCIA System Architecture, Ex. 1006, at 6.

       A POSITA would thus have been highly motivated to combine PCMCIA

 System Architecture with Harari with a reasonable expectation of success to achieve

 the compatibility and interoperability of the PC Card system with host computers.

 Kaliski Decl., Ex. 1015, ¶¶57–59 (also noting that skilled artisans rely on standard

 architectures like PCMCIA to obtain predictable and reliable results).

               2.   Independent Claim 1

                    a)    [1Pre]: A peripheral device, comprising

       To the extent that 1Pre is limiting, Harari teaches a peripheral device through

                                          28
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 40 of 82 Page ID
                                  #:4869




 its removable mother/daughter card combination that is outside of a host computing

 device but connected to the host computing device and that Harari specifically refers

 to as a “peripheral device.” Harari, Ex. 1004, at Abstract, 11:21–28, Figs. 1, 3, 7. A

 POSITA would have understood Harari to disclose a peripheral device under any

 proposed construction of the term (including that proposed by Patent-Owner or the

 Court). Kaliski Decl., Ex. 1015, ¶¶61–63.

                    b)     [1A]: security means for enabling one or more
                           security operations to be performed on data
       Harari teaches performing the Patent-Owner’s and the district court’s function

 for this element (enabling one or more security operations to be performed on data)

 by disclosing using “functional modules” or a “comprehensive controller” that can

 provide “encryption and decryption” of data. Harari, Ex. 1004, at 8:58–64, 13:12–

 23, 13:65–14:19. Harari also teaches a structure for performing this function that is

 identical or at least structurally equivalent to one of the structures identified by

 Patent-Owner and the district court – namely the “specific hardware component

 programmed or configured to perform a security operation disclosed at 18:1–47 of

 the ’802 Patent.” Harari’s “functional module” is an identical structure or at least a

 structural equivalent thereto. Kaliski Decl., Ex. 1015, ¶69. ’802 Patent 18:1–47

 identifies a number of identified “operations,” which provide the security feature,

 including cryptographic key exchange operations, hash operations, digital signature



                                          29
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 41 of 82 Page ID
                                  #:4870




 operations, key wrapping operations, symmetric encryption operations, asymmetric

 (public key) encryption operations, and exponentiation operations. ’802 Patent, Ex.

 1001, 18:1–47. Harari discloses, in Figure 5B, that its mother card has additional

 functionalities provided by one or more functional modules (labeled 42). Those

 functional modules can be used for “encryption and decryption,” among other

 available functionalities. Harari, Ex. 1004, 8:58–64; 13:63–14:30. “[F]unctional

 components 42” can include “data encoding and decoding processing functions such

 as compression and decompression, encryption and decryption.” Id. at 13:12–23.

 Harari teaches, “in combination with data security and/or encryption software and

 hardware in the comprehensive controller or optional functional components, a

 secret key can be encoded on the daughter card that allows it to communicate with

 designated host systems or mother cards only.” Id. at 13:65–14:3. As one of those

 functions, Harari specifically identifies the cryptographic key exchange operation

 identified in the ’802 Patent, which is the RSA key exchange algorithm and thus

 provides a module programmed to perform one of the operations from the ’802

 patent 18:1-47. Compare ’802 Patent, Ex. 1001, 18:3–6 with Harari, Ex. 1004, 14:3–

 19. Kaliski Decl., Ex. 1015, ¶¶67–68. To the extent that the structure in the ’802

 Patent and that in Harari are not identical, the structures are equivalent because they

 are interchangeable (encryption can be provided in many different ways) and

 achieve substantially the same result (securing data through performance of a


                                           30
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 42 of 82 Page ID
                                  #:4871




 security operation) in substantially the same way (programming applied to data).

 Kaliski Decl., Ex. 1015, ¶69.

       To the extent the Board agrees with Patent-Owner that a corresponding

 structure also includes “[c]ryptographic processing device 801 (processor capable of

 performing the cryptographic operations, as described at ’802 patent, 15:63–15:67),”

 Harari discloses another identical or at least structurally equivalent structure through

 its disclosure of functional modules that perform encryption and decryption. SPEX

 Claim Construction Brief, Ex. 1013, at 8. Harari teaches that these functional

 modules can be hardware components (such as “host processors”) originally on the

 host computer that are “relocated to the mother card” to perform this function.

 Harari, Ex. 1004, at 8:65–9:2; Kaliski Decl., Ex. 1015, ¶66. A POSITA would have

 understood that the “functional modules” or “functional components” that provided

 “processing functions” would require a special purpose processor designed to

 provide the desired functionality. Kaliski Decl., Ex. 1015, ¶66. Thus, functional

 modules with special hardware that perform encryption and decryption, as in Harari,

 are identical to cryptographic processing device 801. A functional module with

 processing to perform encryption is identical to cryptographic processing device 801

 or at least equivalent because processors for encryption were known to be

 interchangeable and Harari’s functional module on a processor with encryption

 would achieve the function in substantially the same way (use of a processor to


                                           31
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 43 of 82 Page ID
                                  #:4872




 execute encryption) to achieve the same result (processing of data into encrypted

 form) as cryptographic processing device 801. Id.

                     c)    [1B]: target means for enabling a defined interaction
                           with a host computing device
       Under Patent-Owner’s proposed construction of “defined interaction,” Harari

 teaches performing the function for this element, which is enabling a defined

 interaction with a host computing device, where it teaches a daughter card that

 interacts with a host computer (directly or through the mother card) to provide a

 variety of functionalities including using a specified, predefined functionality of the

 host computer such as flash memory, modem communication, LAN adapter, or

 wireless fax modem. Harari, Ex. 1004, at 4:65–5:1, 8:26–48, Fig. 5A. Harari also

 discloses an identical or equivalent structure for this element under Patent-Owner’s

 proposed construction. Kaliski Decl., Ex. 1015, ¶¶71–77. The corresponding

 structure is a memory module adapted to enable non-volatile storage of data and a

 communications module adapted to enable communications between the host

 computing device and a modem or LAN transceiver. Id. Specifically, Harari’s

 daughter card (i.e., a module), provides memory for non-volatile storage of data.

 Harari, Ex. 1004, 8:40–53; 4:65–5:1, 7:24–34 (describing use of flash EEPROM),

 Fig. 3 (illustrating modules on daughter card). The examples given by Harari (flash

 memory, ROM, main memory, file memory, and backup memory) are all instances



                                           32
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 44 of 82 Page ID
                                  #:4873




 of non-volatile storage of data that a POSITA at the time would have been aware of

 and were in common use at the time. Kaliski Decl., Ex. 1015, ¶73. Thus, these

 memory structures on the daughter card of Harari are identical to the “memory

 module adapted to enable non-volatile storage of data,” and if the Board does not

 agree, then those structures are equivalent because they are interchangeable

 (different forms of memory were known to be interchangeable) and achieve

 substantially the same result (local storage) in substantially the same way (data

 storage in a non-volatile way). Thus, they are equivalent structures as the memory

 module under Patent-Owner’s proposed construction of “defined interaction.” Id. at

 ¶75.

        Harari’s daughter card also provides an identical structure under Patent-

 Owner’s proposed construction of “defined interaction,” for the communication

 module adapted to enable communications between the host computing device and

 a modem or LAN transceiver. The daughter card specifically functions as a “modem

 or other communication peripheral[].” Harari, Ex. 1004, 8:40–53; id. at 4:65–5:1

 (identifying “a modem or other communication peripherals such as LAN adapter, or

 wireless fax modem” as additional structures); id., Fig. 5A. Harari teaches that these

 structures on the daughter card are able to interact with the host computing device.

 Id. at 7:64–8:16, 2:25–29 (other supportable targets), Fig. 4. Kaliski Decl., Ex. 1015,



                                           33
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 45 of 82 Page ID
                                  #:4874




 ¶76. Indeed, the device disclosed by Harari is intended to provide a peripheral that

 interacts with a host computer. Id. To the extent that Harari’s structure is deemed

 not to be identical to that recited in the structure agreed by the parties under Patent-

 Owner’s proposed construction of “defined interaction,” then it is equivalent

 because it is interchangeable (communication peripherals can be implemented in

 many ways) and achieves substantially the same result (modem or LAN

 communication) in substantially the same way (peripheral communication). Kaliski

 Decl., Ex. 1015, ¶75. Thus, a POSITA would have understood Harari teaches this

 limitation under Patent-Owner’s proposed construction of “defined interaction.” Id.,

 ¶¶71–77.

                     d)     [1C]: means for enabling communication between the
                            security means and the target means

       Harari teaches performing the agreed-to function for this element (enabling

 communication between the security means and the target means) by teaching that

 the “functional components are interlinked by an internal bus.” Harari, Ex. 1004, at

 7:60–61. Kaliski Decl., Ex. 1015, ¶79. Harari also teaches an internal computer

 bus, which is equivalent to the ’802 patent’s conventional computer bus 615 that was

 agreed to as the corresponding structure in the ’802 patent. Kaliski Decl., Ex. 1015,

 ¶¶78–82. Specifically, in Harari, the mother card, daughter card, and host are all

 connected by an “internal bus.” E.g., Harari, Ex. 1004, at 6:59–7:7, 7:60–63, Figs.



                                           34
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 46 of 82 Page ID
                                  #:4875




 1, 3, 4. Harari teaches that “[a]n internal bus 55 interconnects the processor 50 with

 the host interface 54 and the memory interface 56.” Id. at 8:8–10, 2:40–48

 (discussing solid-state memory connection host bus), 7:64–8:17 (discussing flash

 controllers interfacing with flash memory chips).       Harari’s internal bus 55 is

 interchangeable with the ’802 Patent’s conventional computer bus 615 and both

 achieve the function in substantially the same way (connecting components through

 a multi-pin set of wires) to achieve substantially the same result (allowing two-way

 communication among devices). Kaliski Decl., Ex. 1015, ¶81. These buses are

 known to be interchangeable because using a conventional computer bus to connect

 components within a host system or peripheral device is well known and common

 in all computer devices. Kaliski Decl., Ex. 1015, ¶80. Thus, a POSITA would have

 understood that Harari teaches this limitation. Kaliski Decl., Ex. 1015, ¶¶78–82.

                    e)     [1D]: means for enabling communication with a host
                           computing device

       Harari teaches performing the agreed function for this element (enabling

 communication with a host computing device) by teaching communication with the

 host computer through a PCMCIA interface and using the PCMCIA standards. E.g.,

 Harari, Ex. 1004, at 6:59–7:3, 7:52–57. Kaliski Decl., Ex. 1015, ¶84. Harari also

 teaches a structure that is identical to or at least structurally equivalent to one or

 more of the corresponding structures proposed by Patent-Owner and agreed to by



                                          35
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 47 of 82 Page ID
                                  #:4876




 the district court for this element. Kaliski Decl., Ex. 1015, ¶¶84–87. Harari teaches

 that “[t]he controller interfaces with the host system via a host interface 54, and with

 the flash memory via a memory interface 56. In the preferred embodiment, the host

 interface 54 communicates with the host system 200 in accordance with the

 PCMCIA specifications or any other standard card interface.” Harari, Ex. 1004,

 7:52–55; id., Fig. 3. Harari is replete with references to using PCMCIA connections

 to enable communication with a host computing device. E.g., id. at 2:15–39, 6:63–

 7:3, 12:16–19; id., Fig. 1. A PCMCIA form-factor PC card is able to communicate

 with a host computer through the implementation of PCMCIA, as explained in

 Harari (id. at 2:15–39) and as taught in PCMCIA System Architecture.                See

 discussion of elements [1E] and [6F] below (incorporated herein by reference).

 Therefore, Harari discloses a PCMCIA structure, which is identical to one of the

 corresponding structures identified by Patent-Owner and the district court –

 PCMCIA. Kaliski Decl., Ex. 1015, ¶87. The interface in Harari is not limited to

 PCMCIA, though, and can be any “standard interface 212.” Id. at 12:16–19; Kaliski

 Decl., Ex. 1015, ¶¶84–85. A POSITA would have understood “any standard

 interface” to be equivalent structure as SCSI interface, IDE interface, a parallel

 interface, a serial interface (such as RS-232), and a smart card interface. Each of

 those structures is one of the corresponding structures identified by Patent-Owner

 and the district court. Certainly, even if the Board does not believe that the Harari


                                           36
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 48 of 82 Page ID
                                  #:4877




 structures are identical, those structures are equivalent to the corresponding

 structures because they are interchangeable (each standard provides interface

 capabilities) and achieve substantially the same result (interface communication

 with a host computer) in substantially the same way (established standard protocols).

 Kaliski Decl., Ex. 1015, ¶87. Thus, a POSITA would have understood that Harari

 teaches this limitation. Kaliski Decl., Ex. 1015, ¶¶83–88.

                    f)     [1E]:means for operably connecting the security
                           means and/or the target means to the host computing
                           device in response to an instruction from the host
                           computing device
       Under Patent-Owner’s interpretation of the recited function, Harari teaches

 performing the agreed function for this element (operably connecting the security

 means and/or the target means to the host computing device in response to an

 instruction from the host computing device) by disclosing using PCMCIA to connect

 and identify the type of device that is connected in response to an instruction from

 the host computer. E.g., Harari, Ex. 1004, at 6:59–7:3, 7:52–57, 13:4–8, 13:47–62.

 Kaliski Decl., Ex. 1015, ¶90. Under Patent-Owner’s interpretation of the recited

 function, Harari discloses an identical structure to the corresponding structures

 identified by Patent-Owner and the district court (both a PCMCIA interface and

 memory section and a PCMCIA and device or host driver). Kaliski Decl., Ex. 1015,

 ¶_91. Harari discloses a device that uses PCMCIA to enable the mother/daughter



                                          37
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 49 of 82 Page ID
                                  #:4878




 card combination to “communicate with the host system.” Id. at 6:63–7:3, 7:54–57;

 id., Fig. 1. The daughter card “functions with a host system either directly when the

 host system is customized with the support components or indirectly via a mother

 card.”   Id. at 5:15–27; id. at 5:7-10.        The mother card “furnish[es] support

 components, such as a comprehensive controller and optional functional

 components, necessary for the operation of the peripheral device implemented on

 the daughter card” and “adapts the native interface of the daughter card to the

 standard interface of the host system.”          Id. at 5:10–13; 5:28–33 (“support

 components” include security features such as “data encoding and decoding

 processing functions such as compression and decompression, encryption and

 decryption, the key or algorithm for recovering the data is stored with the daughter

 card.”); id. at 5:33–36. The host system (and the mother card) can read “identifying

 data” stored on the daughter card, including “information that identifies what type

 of peripheral device is implemented on the daughter card” or “an identity code

 assignable to the daughter card for operational expediency and security

 applications.” Id. at 5:37–44, 5:44–48. Device type identification is also “a form of

 acknowledge signal in a connection protocol for the native interface of the daughter

 card” and provides “a basis for matching each removable daughter card to a specific

 host system or mother card, for managerial or security reasons.” Id. at 5:48–53.

 Harari thus teaches operably connecting the security means (e.g., the support


                                           38
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 50 of 82 Page ID
                                  #:4879




 components) and/or the target means (e.g., daughter card with memory) to the host

 computing device in response to an instruction from the host computing device (the

 request to read “identifying data” such as device type information that is a form of

 an acknowledge signal). Kaliski Decl., Ex. 1015, ¶¶89–96. These structures are

 therefore identical to the corresponding structures and are certainly equivalent

 because they are interchangeable (any memory section that complies with PCMCIA

 standard must respond according to the standard) and achieve substantially the same

 result (operable connection with a host computer through PCMCIA or other standard

 interface) in substantially the same way (following the PCMCIA standard). Id. at

 ¶95.

        Patent-Owner may argue that Harari does not teach explicitly or inherently

 this claimed feature. If so, this feature is explicitly taught in PCMCIA System

 Architecture by explaining the process of a host requesting information from a PC

 Card peripheral that is used to operably connect the host and peripheral security

 and/or target means on the PC Card. PCMCIA System Architecture teaches that

 “configuration option information in non-volatile memory within the card itself”

 with the configuration data “kept in an area within the card known as the (CIS),”

 also known as the Card Information Structure. Id. at 24, 145; Fig. 3-2; 145–62

 (describing the CIS). Kaliski Decl., Ex. 1015, ¶99. CIS consists of tuples “that

 describe the function and characteristics of a PC Card,” including device information


                                          39
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 51 of 82 Page ID
                                  #:4880




 and configuration information such as the kind of PC card, its speed, its size, and the

 system resources required. Id. at 145, 147–149, 151, Table 11-1, 158–162 & Table

 11-7 (listing additional tuples). In addition, there are readable “function Deep

 Configuration Registers).

       Configuration software called enablers is used to detect PC Cards, determine

 configuration requirements after reading the CIS, and then configure the PC Card so

 it can be accessed. Id. at 24, 28, 229–30; id. at 261-62 (client drivers use Card

 Services to recognize the PC Card, “read the CIS,” and “program[] the host bus

 adapter (HBA) and configure[] the PC Card.”); id., Fig. 20-1, Fig. 11-1. The CIS is

 read during “card initialization to determine the configuration options supported by

 the card” via “card and socket services.” Id. at 146. Once read, “the PC Card client

 driver programs the HBA and configures the PC Card, again via card and socket

 services.” Id. Figure 11-1 illustrates this process flow:




                                           40
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 52 of 82 Page ID
                                  #:4881




              Configuration and                H0tdwaro                  Run-Time
               Evont Notif~llon                                          Softwsre
                  Software


                                             Host Systom




                                   i'
                                   I           PCMCIA
                                           Host Bus Adap ter




                                                                   now
                                        fig11rt J J.J. PCMCIASoftware




 Id., Fig. 11-1; id., Fig. 18-1. “Once a PC Card is configured, it then responds like

 any other device residing on the host bus.” Id. at 229–30.

       Card services are employed by enablers during PC Card initialization and

 configuration, PC Card event notification (e.g., insertion and removal), and block

 transfers to/from memory. Id. at 29, 264–65; id., Table 20-1 (listing Card Services).

 Card Services uses “client services functions” and “client utility services” to

 initialize the device and detect a PC Card, respectively. Id. at 275, 280; id., Table

 20-5. The client services functions (id., Table 20-5) are “typically used when a card

 services   client    driver      performs      device       initialization,”   and   include   the

 “RegisterClient” function, which is “[u]sed by the client to register with card

 services as either a memory, MTD or I/O client.” Id. at 275, 276–77; id. at 279

                                                   41
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 53 of 82 Page ID
                                  #:4882




 (describing artificial insertion events to allow configuration of currently installed

 cards). Client utility functions are then used by the client to retrieve the tuple

 information from the card. Id. at 280–81 (“Client drivers can use these utility

 functions to obtain information regarding the configuration of the PC Card in a given

 socket, or to scan the CIS itself to determine the exact configuration requirements of

 the PC Card.”). Those functions include the function GetConfigurationInfo, which

 “[p]rovides the client with information about a specified socket and the PC Card

 installed” to “determine the configuration requirements of the PC Card installed” by

 reading the PC Card’s CIS. Id. at 280, 281 (including device ID, function ID, and

 manufacturing    ID);    id.    Table   20-7   (listing   information    returned   by

 GetConfigurationInfo Service). Other functions can be used to retrieve additional

 CIS    tuples,    such     as    GetFirstTuple,     GetNextTuple,       GetTupleData,

 GetFirst/NextRegion, and GetFirst/NextPartition. Id. at 280, 283–84; id., Table 20-

 6.

       PCMCIA System Architecture thus teaches operably connecting the security

 means and/or the target means to the host computing device in response to an

 instruction from the host computing device by specifying how a host requests CIS

 information from the PC Card and then configures the system to work with the PC

 Card. Kaliski Decl., Ex. 1015, ¶¶98–107. It would have been obvious to a POSITA

 to combine Harari with PCMCIA System Architecture when implementing Harari’s


                                           42
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 54 of 82 Page ID
                                  #:4883




 PCMCIA embodiment. Harari, Ex. 1004 at 2:15–23, 7:54–57. Indeed, PCMCIA

 System Architecture teaches implementation of PCMCIA and teaches that “[t]his

 book is intended for use by hardware and software designers and support personnel.”

 PCMCIA System Architecture, Ex. 1006, at 6. Thus, a POSITA would have been

 motivated to combine Harari with PCMCIA System Architecture to thus provide a

 structure that is identical and equivalent to the corresponding structures. Kaliski

 Decl., Ex. 1015, ¶¶108–110.

                    g)    [1F]: means for mediating communication of data
                          between the host computing device and the target
                          means so that the communicated data must first pass
                          through the security means

       Harari teaches performing the agreed function for this element (mediating

 communication of data between the host computing device and the target means so

 that the communicated data must first pass through the security means) by teaching

 that the comprehensive controller and the functional modules may encrypt and

 decrypt data that is being transferred to and from the daughter card. Harari, Ex.

 1004, at 8:58–64, 13:63–14:19. Harari discloses a comprehensive controller or the

 functional modules can be used to encrypt and decrypt data that is being transferred

 to the daughter card.    Harari, Ex. 1004, at 8:58–64, 13:63–14:19.        Harari’s

 mother/daughter card combinations include “one or more functional modules 42.”

 Harari, Ex. 1004, at 8:58–60; id., Fig. 5B. The functional module 42 from Harari



                                         43
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 55 of 82 Page ID
                                  #:4884




 "may provide error detection and correction , encryption and decryption ,

 compression and decompression of data, image, audio and voice, as well as other

 features useful in the mobile computing environment. " Id. at 8:60-64; Harari at

 13:12-23. Figure 7 illustrates "how such a memory card essentially takes care of all

 storage requirement s of the computer" and illustrates "the memory partition and

 related data and control paths among the host, mother card and daughter card."

 Kaliski Deel., Ex. 1015, ,r114.

                                                      100

                    HOST        MOTHER CARD                    DAUGHTER CA RD
                                41
                                                                            20

                                           IROM I           DATA
                                                                    REMOVABLE
                               CO MPREHENSIVE                         MEDIA
                                CONTROLLER

                                                                   (FLASH EEPROM,
                                     OMA      DATA                    HARD DISK,
                                                                        ROM,
                                                                       FLOPPY ,
                                                                        TAPE,
                                "MAIN"MEMORY
                                                      14, 24
                                 (DRAMIS RAM/
                                 ROM/FLASH)
                                32KB TO 32MB
                           6


                                                FIG. 7

 Harari at 9: 18-23 ; id., Fig . 7. Harari teache s that controller 41 has: "the functionality

 of both a DMA controller as well as a disk drive/flash/floppy/peripheral controller"

 and "the intelligence to move blocks of files (software , microcode , or data) into and

 out of the disk/flash/floppy media on the daughter card 20 and into/out of the

 DRAM/SRAM/ROM/Fla sh (main memory) space 60 on the mother card 10, as well


                                                     44
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 56 of 82 Page ID
                                  #:4885




 as do automatic backup of the main memory into the disk/flash/floppy.” Harari, Ex.

 1004, at 9:23–30.

       As previously explained in connection with the security means limitation 1A,

 which is incorporated by reference herein, Harari discloses a functional module that

 may be used to encrypt data for the target means. In order to encrypt the data being

 stored on the Harari target means, a POSITA would have understood that the data

 must first pass through the security means by operation of the circuitry described

 above. Kaliski Decl., Ex. 1015, ¶115. Mediating communication between the host

 computing device and the target means so that the communicated data must first pass

 through the security means would have been obvious in view of Harari because it

 would have been obvious to use the data encryption module disclosed in Harari to

 encrypt the data before storing it in memory in view of Harari’s disclosure of an

 encryption module on the mother card between the host computer and target memory

 device. Kaliski Decl., Ex. 1015, ¶¶115–116.

               3.    Dependent Claim 2

                     a)   [2]: A peripheral device as in claim 1, wherein the
                          target means comprises means for non-volatilely
                          storing data

       Harari and PCMCIA System Architecture disclose a peripheral device as

 discussed above related to claim 1. Harari further teaches the agreed function of

 non-volatilely storing data. Kaliski Decl., Ex. 1015, ¶¶117–121. And, the structure


                                         45
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 57 of 82 Page ID
                                  #:4886




 provided by Harari for that function includes structure that is identical to the agreed

 corresponding structure of non-volatile memory devices.          Specifically, Harari

 teaches that the PC Card can have “a specific type of semiconductor memory system

 having non-volatility” and that the “daughter card” contains “solid state memory”

 such as an “array of non-volatile flash EEPROM cells.” Harari, Ex. 1004, at 3:15–

 19, 7:31–32 (“flash EEPROM memory chips”), 15:22–26. Indeed, Harari’s claims

 specifically require solid state memory systems. Id. at claims 1 and 19 (claiming

 solid state memory systems).       A POSITA would have understood that flash

 EEPROM is a non-volatile memory device and would also have understood that it

 is a structure equivalent to a non-volatile memory device because it is

 interchangeable (different forms of memory were known to be interchangeable) and

 achieves substantially the same result (local storage) in substantially the same way

 (non-volatile memory). Kaliski Decl., Ex. 1015, ¶120. Thus, a POSITA would have

 understood that Harari in view of PCMCIA System Architecture teaches claim 2.

 Kaliski Decl., Ex. 1015, ¶¶117-121.

                4.   Independent Claim 6

       Harari teaches the limitations of independent claim 6 for the same reasons it

 teaches the limitations of claim 1. Specifically, claim element 6Pre is disclosed for

 the same reasons as element 1Pre. Claim element 6A is disclosed for the same

 reasons as element 1A. Claim element 6B is disclosed for the same reasons as


                                           46
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 58 of 82 Page ID
                                  #:4887




 element 1B. Claim element 6C is disclosed for the same reasons as element 1C.

 Claim element 6D is disclosed for the same reasons as element 1D. Claim element

 6E is disclosed for the same reasons as element 1E. Claim element 6F is discussed

 below.

                    a)     [6F]: means for providing to a host computing device,
                           in response to a request from the host computing
                           device for information regarding the type of the
                           peripheral device, information regarding the function
                           of the target means
       Under Patent-Owner’s proposed construction, Harari teaches performing the

 Patent-Owner’s stated function for this element (providing to a host computing

 device, in response to a request from the host computing device for information

 regarding the type of the peripheral device, information regarding the function of the

 target means) by teaching identifying “the type of the peripheral device the daughter

 belongs to.” Harari, Ex. 1004, at 13:47–62. Harari also teaches using the PCMCIA

 standard to establish communication with the mother/daughter card, as explained

 below. Harari also teaches a structure that is identical and at least structurally

 equivalent to Patent-Owner’s proposed corresponding structure – Memory section

 612a. Kaliski Decl., Ex. 1015, ¶¶124–128. Specifically, Harari’s daughter card

 contains “identifying data” in memory that “allows maximum flexibility with the

 possibility of assigning the identifying data 220 in the field.” Harari, Ex. 1004, at

 13:47–51; id., Fig. 11. In another implementation, “a group of pins” is encoded “in


                                          47
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 59 of 82 Page ID
                                  #:4888




 the native interface by hard-wiring to represent the identifying data.” Id. at 13:51–

 53. That “identifying data” in Harari includes “a type field that identifies the type

 of peripheral device the daughter card belongs to.” Id. at 13:54–57; id. at 5:7–53.

 The identifying data “is readable by the mother card or the host system coupled

 thereto,” including “information that identifies what type of peripheral device is

 implemented on the daughter card” or “an identity code assignable to the daughter

 card for operational expediency and security applications.” Id. at 5:37–44; id. at

 5:44–48, 13:57–62.      The device type identification also provides “a form of

 acknowledge signal in a connection protocol for the native interface of the daughter

 card” and provides “a basis for matching each removable daughter card to a specific

 host system or mother card, for managerial or security reasons.” Id. at 5:48–53. The

 identifying data is “preferably stored in the daughter card.” Id. at 13:43–49; id., Fig.

 11. That structure in Harari is equivalent to memory section 612a because it is

 interchangeable (different forms or locations of memory were known to be

 interchangeable) and achieves substantially the same result (identifiable memory

 storage of peripheral functionality) in substantially the same way (storing identity

 information). Kaliski Decl., Ex. 1015, ¶128.

       Moreover, providing to a host computing device, in response to a request from

 the host computing device for information regarding the type of the peripheral



                                           48
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 60 of 82 Page ID
                                  #:4889




 device, information regarding the function of the target means, would have been

 obvious in view of Harari because it would have been obvious for the host computer

 to use a standard software device driver to identify a peripheral device. Kaliski

 Decl., Ex. 1015, ¶129. Indeed, the ’802 Patent itself states as much. ’802 Patent at

 7:17–31. Harari thus teaches this limitation of claim 6 under Patent-Owner’s

 proposed construction.

       To the extent Patent-Owner argues that Harari does not teach explicitly or

 inherently this claimed feature, then this feature is explicitly taught in PCMCIA

 System Architecture where it discloses a structure for providing to a host computing

 device, in response to a request from the host computing device for information

 regarding the type of the peripheral device, information regarding the function of the

 target means through its configuration process.        That process is described in

 PCMCIA System Architecture as providing to the host computing device information

 regarding the function of the PCMCIA device.

       PCMCIA System Architecture teaches that “configuration option information

 in non-volatile memory within the card itself” with the configuration data “kept in

 an area within the card known as the (CIS),” also known as the Card Information

 Structure. Id. at 24, 145, Fig. 3-2, 45–62 (describing the CIS). CIS consists of tuples

 “that describe the function and characteristics of a PC Card,” including device

 information and configuration information such as the kind of PC card, its speed, its


                                           49
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 61 of 82 Page ID
                                  #:4890




 size, and the system resources required. Id. at 145, 147–149, 151, Table 11-1; id.,

 at 158–162 & Table 11-7 (listing additional tuples). In addition, there are readable

 “function configuration registers” which are used to identify the I/O functions on a

 PC Card. Id. at 162–173 (Function Configuration Registers); id. at 427 (glossary for

 “configuration registers”). PCMCIA I/O devices require that the CIS also contain

 “configuration tables” with entries that “describe[] a set of configuration options that

 the PC Card needs for normal operation.” Id. at 151–154, 158–160 (describing

 “device information” tuples CISTPL_DEVICE and CISTPLE_DEVICE_A and

 “configuration tuple” CISPTL_CONFIG; CIS “device information” tuples); id. at

 31 (also listing higher level tuples in the data organization layer and system specific

 layer); App’x E (listing higher layer tuples).

       For example, for PC CARD ATA devices, a “function ID” tuple for disk

 function is “used to identify the disk as an ATA interface and to specify features

 supported by the ATA card” and may also be followed by disk device function

 extension tuples. Id. at 202, 207–208, 199–208 (ATA PC Card Example); id., App’x

 D (ATA Disk CIS Example). For example, for ATA, the CIS the function extension

 tuple describes the disk interface protocol as PC Card ATA. Id. at 208.

       Configuration software called enablers is used to detect PC Cards, determine

 configuration requirements after reading the CIS, and then configures the PC Card

 so it can be accessed. Id. at 24, 28, 229–30; id. at 261–62 (client drivers use Card


                                           50
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 62 of 82 Page ID
                                  #:4891




 Services recognize the PC Card, “read the CIS,” and “program[] the host bus adapter

 (HBA) and configures the PC Card.”); id., Fig. 20-1, Fig. 11-1. The CIS is read

 during “card initialization to determine the configuration options supported by the

 card” via “card and socket services.” Id. at 146. Once read, “the PC Card client

 driver programs the HBA and configures the PC Card, again via card and socket

 services.” Id.; id., Figs. 11-1, 18-1 (illustrating this process flow). “Once a PC Card

 is configured, it then responds like any other device residing on the host bus.” Id. at

 229–30.

       Card services are employed by enablers during PC Card initialization and

 configuration, PC Card event notification (e.g., insertion and removal), and block

 transfers to/from memory. Id. at 29, 264–65; id., Table 20-1 (listing Card Services).

 Card Services uses “client services functions” and “client utility services” to

 initialize the device and detect a PC Card, respectively. Id. at 275, 280; id., Table

 20-5. The client services functions (id., Table 20-5) are “typically used when a card

 services   client   driver   performs   device   initialization,”   and   include   the

 “RegisterClient” function, which is “[u]sed by the client to register with card

 services as either a memory, MTD or I/O client.” Id. at 275, 276–77; id. at 279

 (describing artificial insertion events to allow configuration of currently installed

 cards). Client utility functions are then used by the client to retrieve the tuple

 information from the card. Id. at 280–81 (“Client drivers can use these utility


                                           51
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 63 of 82 Page ID
                                  #:4892




 functions to obtain information regarding the configuration of the PC Card in a given

 socket, or to scan the CIS itself to determine the exact configuration requirements of

 the PC Card.”). Those functions include the function GetConfigurationInfo, which

 “[p]rovides the client with information about a specified socket and the PC Card

 installed” to “determine the configuration requirements of the PC Card installed” by

 reading the PC Card’s CIS. Id. at 280, 281 (including device ID, function ID, and

 manufacturing          ID);   id.    Table   20-7   (listing   information    returned   by

 GetConfigurationInfo Service). Other functions can be used to retrieve additional

 CIS     tuples,        such     as    GetFirstTuple,     GetNextTuple,       GetTupleData,

 GetFirst/NextRegion, and GetFirst/NextPartition. Id. at 280, 283–84; id., Table 20-

 6. The structure identified in PCMCIA System Architecture is equivalent to memory

 section 612a because it is interchangeable and achieves substantially the same result

 (identifiable memory storage of peripheral functionality) in substantially the same

 way.

        Thus, PCMCIA System Architecture teaches this limitation to a POSITA

 under Patent-Owner’s proposed construction. Kaliski Decl., Ex. 1015, ¶¶131–148.

                   5.    Dependent Claim 7

                         a)     [7] A peripheral device as in claim 6, wherein the
                                target means comprises means for non-volatilely
                                storing data.

        Harari and PCMCIA System Architecture disclose the peripheral device of


                                                52
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 64 of 82 Page ID
                                  #:4893




 claim 6 discussed above for that claim. Harari further teaches the limitation of

 dependent claim 7 for the same reasons it teaches the limitation of dependent claim

 2. Kaliski Decl., Ex. 1015, ¶150.

               6.   Independent Claim 11
       Harari teaches the limitations of independent claim 11 for the same reasons it

 teaches the limitations of claim 1. Specifically, claim element 11Pre is disclosed for

 the same reasons as element 1Pre. Claim element 11A is disclosed for the same

 reasons as element 1A. Claim element 11B is disclosed for the same reasons as

 element 1B. Claim element 11C is disclosed for the same reasons as element 1C.

 Claim element 11D is disclosed for the same reasons as element 1D. Claim element

 11E is disclosed for the same reasons as element 1F. Kaliski Decl., Ex. 1015, ¶151.

               7.   Dependent Claim 12
       Harari and PCMCIA System Architecture disclose the peripheral device as in

 claim 11 for the reasons discussed above with regard to claim 11. Harari further

 teaches the limitation of dependent claim 12 for the same reasons it teaches the

 limitation of dependent claim 2. Kaliski Decl., Ex. 1015, ¶151.

               8.   Independent Claim 23

       Harari teaches the limitations of independent claim 23 for the same reasons it

 teaches the limitations of claims 1 and 6. Specifically, claim element 23Pre is

 disclosed for the same reasons as element 1Pre. Claim element 23A is disclosed for


                                          53
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 65 of 82 Page ID
                                  #:4894




 the same reasons as element 1A. Claim element 23B is disclosed for the same

 reasons as element 1B. Claim element 23C is disclosed for the same reasons as

 element 1C. Claim element 23D is disclosed for the same reasons as element 1D.

 Claim element 23E is disclosed for the same reasons as element 1F. Claim element

 23F is disclosed for the same reasons as element 6F. Kaliski Decl., Ex. 1015, ¶152.

               9.   Independent Claim 24

        Harari teaches the limitations of independent claim 24 for the same reasons

 it teaches the limitations of claims 1 and 6. Specifically, claim element 24Pre is

 disclosed for the same reasons as element 1Pre. Claim element 24A is disclosed for

 the same reasons as element 1A. Claim element 24B is disclosed for the same

 reasons as element 1B. Claim element 24C is disclosed for the same reasons as

 element 1C. Claim element 24D is disclosed for the same reasons as element 1D.

 Claim element 24E is disclosed for the same reasons as element 6F. Kaliski Decl.,

 Ex. 1015, ¶153.

               10. Dependent Claim 25

       Harari and PCMCIA System Architecture disclose the peripheral device as in

 claim 24 for the reasons discussed above with regard to claim 24. Harari further

 teaches the limitation of dependent claim 25 for the same reasons it teaches the

 limitation of dependent claim 2. Kaliski Decl., Ex. 1015, ¶¶153.

               11. Independent Claim 38


                                         54
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 66 of 82 Page ID
                                  #:4895




       Harari teaches the limitations of independent claim 38 for the same reasons it

 teaches the limitations of claims 1 and 6. Specifically, claim element 38Pre.1 is

 disclosed for the same reasons as element 1Pre. Claim element 38Pre.2 (“adapted

 for communication with a host computing device”) is disclosed for the same reasons

 as element 1D (“means for enabling communication with a host computing device”)

 because it teaches communicating with the host computer through a PCMCIA

 interface and using the PCMCIA standards. E.g., Harari, Ex. 1004, at 6:59–7:3,

 7:52–57, Fig. 3; id., at 2:15–39, 6:63–7:3, 12:16–19, Fig. 1; Kaliski Decl., Ex. 1015,

 ¶155. Claim element 38Pre.3 (“performance of one or more security operations on

 data”) is disclosed for the same reasons as element 1A (“security means for enabling

 one or more security operations to be performed on data”) because it teaches

 “functional modules” that can provide “encryption and decryption” and other

 security operations of data. Harari, Ex. 1004, at 8:58–64; 18:1–47; id. at 8:65–9:2,

 13:12–23, 13:63–14:30, Fig. 5B. Claim element 38Pre.4 (“interaction with a host

 computing device in a defined way”) is disclosed for the same reasons as element

 1B (“target means for enabling a defined interaction with a host computing device”)

 because it teaches a daughter card that interacts with a host computer (directly or

 through the mother card) to provide various interactions with the host computer such

 as flash memory, modem communication, LAN adapter, or wireless fax modem.

 Harari, Ex. 1004, at 2:25–29, 4:65–5:1, 7:24–34, 7:64–8:16, 8:40–53, Fig. 4, Fig.


                                          55
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 67 of 82 Page ID
                                  #:4896




 5A. Claim element 38A (“receiving a request from a host computing device for

 information regarding the type of the peripheral device”) is disclosed for the same

 reasons as element 6F (“means for providing to a host computing device, in response

 to a request from the host computing device for information regarding the type of

 the peripheral device, information regarding the function of the target means”)

 because Harari teaches identifying “the type of the peripheral device the daughter

 belongs to” and using the PCMCIA standard to establish communication with the

 mother/daughter card. Harari, Ex. 1004, at 5:7–53, 13:47–62, Fig. 11. PCMCIA

 System Architecture also teaches this element through its configuration process as

 part of providing to the host computing device information regarding the function of

 the PCMCIA device. PCMCIA System Architecture, Ex. 1006, at 24, 28–29, 31,

 145–173, 199–208, 229–30, 261–62, 264–65, 275–77, 279–81, 283–84, 427, Fig. 3-

 2, Fig. 11-1, Fig, 18-1, Fig. 20-1, Table 11-1, Table 11-7, Table 20-5, Table 20-6,

 Table 20-7, App’x D. Claim element 38B (“providing to the host computing device,

 in response to the request, information regarding the type of the defined interaction”)

 is disclosed for the same reasons as element 6F (“providing to the host computing

 device, in response to the request, information regarding the type of the defined

 interaction”) in both Harari and PCMCIA System Architecture as just discussed for

 element 38A. Kaliski Decl., Ex. 1015, ¶155.

                12. Independent Claim 39


                                           56
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 68 of 82 Page ID
                                  #:4897




       Harari teaches the limitations of independent claim 39 for the same reasons it

 teaches the limitations of claims 38 and 1. Specifically, claim element 39Pre.1 is

 disclosed for the same reasons as element 38Pre.1. Claim element 39Pre.2 is

 disclosed for the same reasons as element 38Pre.2. Claim element 39Pre.3 is

 disclosed for the same reasons as element 38Pre.3. Claim element 39Pre.4 is

 disclosed for the same reasons as element 38Pre.4. Claim element 39B (“performing

 one or more security operations and the defined interaction on the exchanged data”)

 is taught for the same reasons as elements 38Pre.3 (“performance of one or more

 security operations on data”) and 38Pre.4 (“interaction with a host computing device

 in a defined way”).      Claim element 39C (“mediating communication of the

 exchanged data between the host computing device and the peripheral device so that

 the exchanged data must first [p]ass through means for performing the one or more

 security operations”) is disclosed for the same reasons as elements 1F (“means for

 mediating communication of data between the host computing device and the target

 means so that the communicated data must first pass through the security means”)

 because Harari teaches that the comprehensive controller or the functional modules

 can be used to encrypt and decrypt data that is being transferred to the daughter card.

 Harari, Ex. 1004, at 8:58–64, 9:18–30, 13:12–23, 13:63–14:19, Fig. 5B, Fig. 7.

 Claim element 39A is discussed in further detail below. Kaliski Decl., Ex. 1015,

 ¶¶156–157.


                                           57
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 69 of 82 Page ID
                                  #:4898




                     a)     [39A] communicating with the host computing device
                            to exchange data between the host computing device
                            and the peripheral device

       Claim element 39A is disclosed for the same reasons as element 1D. In

 addition, Harari teaches a number of structures for communicating with the host

 computing device to exchange data between the host computing device and the

 peripheral device. Kaliski Decl., Ex. 1015, ¶¶158–159. Specifically, as explained

 for element 1D (incorporated herein), Harari teaches means for enabling

 communication with a host computing device. Element 39A adds the requirement

 of communicating to exchange data between the host computing device and the

 peripheral device but Harari discloses this additional requirement. Harari teaches,

 “[t] he controller interfaces with the host system via a host interface 54, and with the

 flash memory via a memory interface 56” and that “[i]n the preferred embodiment,

 the host interface 54 communicates with the host system 200 in accordance with the

 PCMCIA specifications or any other standard card interface.” Harari, Ex. 1004,

 7:52–57 (emphasis supplied); id., Fig. 3. Further, Figure 4 “illustrat[es] in more

 detail the functional components of a flash EEPROM system and related data and

 control paths” and “[t]he host interface 54 typically includes a buffer memory for

 buffering data between the host and the peripheral.” Id. at 7:64–8:5; id., Fig. 4.

 Harari thus teaches communicating with the host computing device to exchange data

 between the host computing device and the peripheral device to a POSITA.


                                           58
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 70 of 82 Page ID
                                  #:4899




                    C.   Ground 2: Claims 1–2, 11–12, 23, and 39 are Rendered
                         Obvious by Harari in View of Wang

       A POSITA would have viewed Harari in combination with Wang and

 PCMCIA System Architecture as teaching each element of claims 1–2, 6–7, 11–12,

 23, and 39 of the ’802 Patent. Kaliski Decl., Ex. 1015, ¶¶160–175.

               1.   Motivation to Combine Harari, Wang, and PCMCIA
                     System Architecture
       In addition to the reasons for combining Harari with PCMCIA System

 Architecture (see supra, § VI.B.1.), a POSITA would have been motivated to

 combine the teaching in Wang with Harari and PCMCIA System Architecture.

 Kaliski Decl., Ex. 1015, ¶¶163–166.

       Wang teaches an ASIC/FPGA to control a host computer and local processor

 access to memory portions of a peripheral device and mediate communications

 between the host computer, local processor, and a communication module on the

 peripheral. Ex. 1019, at 4:58–64. Harari also enables communication between a

 host computer, local processor, and a “daughter card” with a functionality (e.g.,

 communication or data storage modules). See, e.g., Harari, Ex. 1004, at 4:65–5:1,

 8:40–53 (communication modules), 7:31–34 (data storage), 7:48 –54 (controller

 contains a processor and interfaces with host system and peripheral memory), Fig.

 5A. Harari and Wang are also both focused on peripherals with a PCMCIA form

 factor. Harari, Ex. 1004, at 3:24–26; Wang, Ex. 1019, at 2:20–25.


                                        59
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 71 of 82 Page ID
                                  #:4900




       Wang improves Harari by teaching a specific system for moving data between

 a host computer and a peripheral communication module with a PCMCIA form

 factor. Wang solves the problem of “a controller for interfacing with a [RF LAN]

 that is compatible with [PCMCIA] architecture.” Ex. 1019, at 2:14–17. Wang

 provides a specific “method of enabling communications between a host computer .

 . . and a [LAN] via a controller,” Id. at 3:13–15, while Harari also provides a

 peripheral device that uses a controller to enable communications between a host

 computer and a daughter card, which can provide a LAN adapter. See supra,

 § VI.A.1. Kaliski Decl., Ex. 1015, ¶165.

       Wang also improves Harari by teaching that the controller in Harari could be

 implemented using an FPGA. Like the controller in Harari, the FPGA in Wang

 interfaces with PCMCIA on one end and a processor on another. Kaliski Decl., Ex.

 1015, ¶166. Thus, a POSITA would have been motivated to use Wang as a specific

 way to implement the teachings of Harari. Kaliski Decl., Ex. 1015, ¶¶163–166.

               2.   Wang Discloses Means for Mediating Communication of
                     Data Between the Host Computing Device and the Target
                     Means So That the Communicated Data Must First Pass
                     Through the Security Means (Elements [1F], [11E], [23E],
                     [39C])

       Harari in view of the PCMCIA System Architecture teaches all the limitations

 of claims 1–2, 11–12, and 23, as discussed above and incorporated by reference

 herein. To the extent Patent-Owner argues that neither Harari nor PCMCIA System


                                        60
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 72 of 82 Page ID
                                  #:4901




 Architecture teach the corresponding structure for Elements 1F, 11E, and 23E.

 Under the proposed construction of Patent-Owner, the corresponding structure is

 taught by Harari in view of Wang. Kaliski Decl., Ex. 1015, ¶¶169–175. Claim 39

 has a similar limitation (Element 39C) that, although not in means-plus-function

 form, is also taught by Wang for the same reasons explained below.

       Patent-Owner proposed that this term’s corresponding structure included a

 field programmable gate array (FPGA). Ex. 1013 at 20. If an algorithm is necessary

 for the FPGA, Patent-Owner asserts that the algorithm is (1) receiving data from

 host computing device; (2) depending on configuration settings, providing data to

 be processed by a cryptographic processor; and (3) transferring data to target means.

 Ex. 1013 at 20 (citing ’802 Patent at Fig. 9A, 16:58–17:7). Wang teaches the FPGA

 structure to mediate communication of data between a host computer and a target

 means.

       The ’802 Patent illustrates the FPGA structure in its Figure 8, and Wang

 provides nearly identical illustration for its disclosure in its Figure 1, each

 reproduced below.




                                          61
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 73 of 82 Page ID
                                  #:4902




                                        805
                                                                                        FIG. 1
                                                                                             102
                     800\
                                                  801

                                        CPU               803                                               ill

                                                          804

                   68 pin
   Host           PCMCIA                FPGA
 Computing._..      VF
  Device

            806
                             \
                            PCMCIABus
                                         802
                                               localbus
                                                          807


                                                                     HOIT
                                                                       COHPIIHR                          RfCOHHUNICATIOH
                                                                                  110                       NODULE
                                                                                                   120

                                 FIG. 8


           Specifically, Wang teaches using an ASIC/FPGA to mediate communication

 of data between a host computer and a PCMCIA peripheral device (RF

 Communication Module). In Wang, the peripheral device “enables communication

 between the host computer 110, the local processor 102, and the RF communication

 module 120 [target means].” Wang, Ex. 1019, at 4:58–60. The ASIC/FPGA also

 “enables transmission of control signals between these three components and

 controls host computer 110 and local processor 102 access to the SRAM 106 and the

 FLASH ROM 105.” Id. at 4:60–64. Thus, Wang’s FPGA mediates communication

 of data between the host computer and target means (communication module).

 Wang also discloses the FPGA algorithm proposed by Patent-Owner. Wang teaches:

 (1) “the host computer 110 writes the transmit data to the SRAM 106 via host

 interface 103 and ASIC/FPGA 101” (receiving data from the host computing

 device); (2) “and commands the local processor 102 via the ASIC/FPGA 101 to



                                                                62
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 74 of 82 Page ID
                                  #:4903




 forward the transmitted data to the RF communication module 120” (depending on

 configuration settings, providing data to be processed by a [] processor); and (3)

 “[u]nder the control of the ASIC/FPGA 101, the local processor 102 then forwards

 the transmit data from the SRAM 106 through the local processor 102 . . . to the RF

 communication module 120” (transferring data to target means). Ex. 1019 at 4:42–

 50. Thus, Wang teaches structure identical to the FPGA in the ’802 Patent.

       As explained above in relation to Element 1F, incorporated herein by

 reference, Harari teaches adding a functional module that provides encryption and

 decryption (security means) to encrypt and decrypt data as it moves to the

 communication module (target means).

       To the extent that the structure in the ’802 Patent and that in Wang are not

 identical, the structures are equivalent because they are interchangeable (FPGAs can

 be implemented in many different ways) and achieve substantially the same result

 (mediating communication of data between a host computer and a target

 functionality) in substantially the same way (by using an FPGA that controls the

 movement of data). Kaliski Decl., Ex. 1015, ¶174.

       When combined with the teachings of Harari, a POSITA would have been

 motivated to use an FPGA as the controller in Harari to mediate communication of

 data between the host computer and a daughter card and place Harari’s “functional

 modules” that provide encryption, between the daughter card and the FPGA so that


                                         63
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 75 of 82 Page ID
                                  #:4904




 the communicated data must first pass through the encryption “module” before being

 sent to the daughter card. Kaliski Decl., Ex. 1015, ¶¶175.

                     D.      Grounds 3-4: Claims 1–2, 11–12, 23, and 39 are
                             Rendered Obvious for the Same Reasons as Grounds
                             1-2 when Considered Further in View of Dumas.

       To the extent the Board believes Grounds 1-2 do not disclose claim elements

 1F, 11E, 23E, and 39C, Dumas, Ex. 1005, meets these limitations. Kaliski Decl.,

 Ex. 1015, ¶¶176–187.


                Fig• 2                         /V
                                                    22


        1 20
                                           '
                                                                fa
                                     ISA                                               I
                     CONTROL                                                           )>
                                     OR              CONTROL    ENCRYPTION   i.D ATA   :0
    PROCESSOR   ,_                                                                     0
                      DATA           PCI                          CIRCUIT              0
                                     BUS                                               en
                                                                                       ;;,;;
                                                                             I/V
                                                                                 26
                                                     CONTROL
                                                                  IDE DISK
                                                                CONTROLLER
                                                         DATA




 Dumas, Ex. 1005, Fig. 2 (annotations added).

       Dumas teaches “security means for enabling one or more security operations

 to be performed on data,” [blue – encryption circuit]; “target means for enabling a

 defined interaction with a host computing device,” [green – hard disk memory];

 “means for enabling communication between the security means and the target

 means,” [yellow – a conventional computer bus]; “means for mediating

 communication of data between the host computing device and the target means so


                                                    64
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 76 of 82 Page ID
                                  #:4905




 that the communicated data must first pass through the security means,” [orange –

 disk controller].

                1.   Motivation to Combine Dumas with Harari, PCMCIA
                      System Architecture, and Wang
       In addition to the reasons for combining Harari with PCMCIA System

 Architecture (see supra, § VI.B.1.) and with Wang (§ VI.C.1.), a POSITA would

 have been motivated to combine the teaching in Dumas with these references.

 Kaliski Decl., Ex. 1015, ¶¶180–183. Dumas teaches an enhanced interface for

 security (which Harari already accomplishes) without impacting processing time.

 Kaliski Decl., Ex. 1015, ¶181. As already discussed with regard to “security means”

 element 1A, Harari is already focused on encryption circuits, teaching that its

 function modules “may provide . . . encryption and decryption” among other

 available functionalities. Harari, Ex. 1004, 8:58–67; 13:63–14:30 (also teaching use

 of optional secret key and/or RSA data encoding); id. at 9:1–2 (“‘host’ processors”

 could be a functional module); 13:12–23 (“data encoding and decoding functions

 such as compression and decompression, encryption and decryption”).

       Dumas improves Harari by specifically solving the problem of “protect[ing]

 data removed from the computer” such as on “removable hard disks.” Dumas, Ex.

 1005, 1:36–45. Dumas provides a specific “encryption circuit for encrypting data

 as it travels to and from a hard disk or other mass storage device,” resulting in “a



                                         65
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 77 of 82 Page ID
                                  #:4906




 removed hard disk [that] cannot be read without the user supplied password and a

 similar encryption circuit.” Id. at 1:49–55. Dumas’s encryption circuit is also fast,

 making it an attractive option for one of skill in the art to combine with Harari and

 PCMCIA System Architecture. Id. at 2:33–37 (Dumas “can encrypt or decrypt a

 word of data in a single clock cycle,” which “allows the encryption process to work

 within the normal data transfer time and hence be transparent to the rest of the

 computer system.”).

       A POSITA would have had a reasonable expectation of success in combining

 the teachings of Dumas with Harari and PCMCIA System Architecture because

 Dumas is a simple circuit to improve security through quick and transparent

 encryption/decryption. Kaliski Decl., Ex. 1015, ¶182 (also noting that such a system

 could easily be dropped into an existing architecture without much effort).

               2.   Dumas Discloses Mediating Communication of Data
                     Between the Host Computing Device and the Target
                     Means So That the Communicated Data Must First Pass
                     Through the Security Means (Elements [1F], [11E], [23E],
                     and [39C])

       Harari in view of the PCMCIA System Architecture and Wang teaches all the

 limitations of claims 1–2, 11–12, 23, and 39, as discussed above and incorporated

 by reference herein. To the extent Patent-Owner argues that these references do not

 teach Elements 1F, 11E, 23E, and 39C, the claimed features are explicitly taught in

 Dumas. Kaliski Decl., Ex. 1015, ¶¶184–187.


                                          66
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 78 of 82 Page ID
                                  #:4907




        Specifically, Dumas describes its invention as “add[ing] an encryption circuit

 28” where “[d]ata must pass through encryption circuit 28 to travel from hard disk

 24 to processor 20, or from processor 20 to hard disk 24.” That data “is encrypted

 as it passes through encryption circuit 28, as it goes from processor 20 to hard disk

 24. Data is decrypted as it passes through encryption circuit 28 as it goes from hard

 disk 24 to processor 20.” Dumas, Ex. 1005, at 2:28–41; id., Fig. 2. Thus, Dumas

 teaches these elements. Kaliski Decl., Ex. 1015, ¶186.

        When combined with the teachings of Harari, a POSITA would have been

 motivated to place Harari’s “functional modules,” that provide encryption, between

 the daughter card and the controller so that the “[d]ata must mass through [the

 functional module] to travel from [daughter card] to [controller], or from [controller]

 to [daughter card].” Ex. 1005, at 2:28–30. In such an arrangement, the controller in

 Harari mediates data being communicated to the target means so that the

 communicated data must first pass through the relevant functional module (security

 module).

 VIII. MANDATORY NOTICES

        Real Party in Interest: Petitioner Western Digital Corporation is the real party-

 in-interest for this Petition.

        Related Matters: Petitioner has been charged with infringement of the ’802

 Patent in the parallel litigation styled SPEX Techs., Inc. v. Western Digital Corp.,


                                           67
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 79 of 82 Page ID
                                  #:4908




 Case No. 8:16-cv-01799 (C.D. Cal.), filed September 28, 2016 (“DCT Litigation”).

 Petitioner was served with the complaint in that litigation on October 17, 2016. Ex.

 1002. A petition for Inter Partes Review of another asserted patent, U.S. Patent No.

 6,003,135, is to be filed contemporaneously with this petition.2

         Designation of Counsel: Petitioner designates the following Lead and Back-

 up Counsel. Concurrently filed with this Petition is a Power of Attorney per 37

 C.F.R. § 42.10(b). Service via hand-delivery may be made at the postal mailing

 address below. Petitioner consents to electronic service by e-mail.

               Lead Counsel                              Back-Up Counsel
     Brian Buroker (Reg. No. 39,125)            Blair A. Silver (Reg. No. 68,003)
     Gibson, Dunn & Crutcher LLP                Gibson, Dunn & Crutcher LLP
     1050 Connecticut Avenue, N.W.              1050 Connecticut Avenue, N.W.
     Washington, D.C. 20036-5306                Washington, D.C. 20036-5306
     (202) 955-8541                             (202) 955-8690
     bburoker@gibsondunn.com                    bsilver@gibsondunn.com

                                                Rustin K. Mangum**
                                                Gibson, Dunn & Crutcher LLP
                                                3161 Michelson Drive
                                                Irvine, CA 92612-4412
                                                (949) 451-4069
                                                rmangum@gibsondunn.com

                                                **Mr. Mangum is not admitted to

 2
     The patent applications that became the ’135 Patent and the ’802 Patent were filed

 on the same day and contain very similar disclosures. Each specification explicitly

 incorporates the other by reference.


                                           68
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 80 of 82 Page ID
                                  #:4909




                                               practice before the USPTO, but he
                                               plans to file a motion to appear pro
                                               hac vice.


       Fees and Credits: The Patent Trial and Appeal Board is hereby authorized to

 charge any fees or credit any overpayment to Deposit Account No. 50-1408.

 IX.   CONCLUSION

       The prior art references cited herein demonstrate that ’802 Patent claims 1–2,

 6–7, 11–12, 23–25, 38–39 are obvious. Petitioner requests that the PTAB grant this

 Petition and institute inter partes review of and cancel ’802 Patent claims 1–2, 6–7,

 11–12, 23–25, 38–39.

                                        Respectfully submitted,

 Date: October 16, 2017                 By: /Brian M. Buroker/

                                           Brian M. Buroker (Reg. No. 39,125)
                                           GIBSON, DUNN & CRUTCHER LLP
                                           1050 Connecticut Avenue, N.W.
                                           Washington, D.C. 20036-5306
                                           Telephone: (202) 955-8541
                                           Facsimile: (202) 467-0539
                                           bburoker@gibsondunn.com

                                           Attorney for Petitioner




                                          69
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 81 of 82 Page ID
                                  #:4910



                               Certificate of Service

       The undersigned certifies service pursuant to 37 C.F.R. § 42.6(e) on the

 Petitioner by Express Mail of a copy of this Petition for Inter Partes Review and

 supporting materials upon the following parties:

       Law Office of Robert Rose
       PO Box 301272
       Escondido CA 92030-1272

 Date: October 16, 2017                By: /Brian M. Buroker/

                                          Brian M. Buroker (Reg. No. 39,125)
                                          GIBSON, DUNN & CRUTCHER LLP
                                          1050 Connecticut Avenue, N.W.
                                          Washington, D.C. 20036-5306
                                          Telephone: (202) 955-8541
                                          Facsimile: (202) 467-0539
                                          bburoker@gibsondunn.com

                                          Attorney for Petitioner
Case 8:16-cv-01790-JVS-AGR Document 228-6 Filed 03/13/20 Page 82 of 82 Page ID
                                  #:4911



                    Certification of Type-Volume Limitations

       The Petition complies with the type-volume limitation of 37 C.F.R. § 42.24.

 The Petition contains 13,950 words, excluding the parts of the Petition exempted by

 of 37 C.F.R. § 42.24(a).

 Date: October 16, 2017                By: /Brian M. Buroker/
                                         Brian M. Buroker (Reg. No. 39,125)
                                         GIBSON, DUNN & CRUTCHER LLP
                                         1050 Connecticut Avenue, N.W.
                                         Washington, D.C. 20036-5306
                                         Telephone: 202.955.8541
                                         Facsimile: 202.467.0539
                                         bburoker@gibsondunn.com

                                         Attorney for Petitioner
